Exhibit 99.1 MORGAN STANLEY CAPITAL I INC. Depositor WELLS FARGO BANK, NATIONAL ASSOCIATION Master Servicer and Securities Administrator and LASALLE BANK NATIONAL ASSOCIATION Trustee and Custodian POOLING AND SERVICING AGREEMENT Dated as of June 1, 2007 MORGAN STANLEY MORTGAGE LOAN TRUST 2007-11AR MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-11AR TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 3 Section 1.01. Definitions. 3 ARTICLE II DECLARATION OF TRUST; ISSUANCE OF CERTIFICATES 45 Section 2.01. Creation and Declaration of Trust Fund; Conveyance of Mortgage Loans. 45 Section 2.02. Acceptance of Trust Fund by Trustee; Review of Documentation for Trust Fund. 48 Section 2.03. Representations and Warranties of the Depositor. 49 Section 2.04. Representations and Warranties of the Depositor and the Seller as to the Mortgage Loans. 51 Section 2.05. Representations and Warranties of the Seller; Discovery of Breach; Repurchase or Substitution of Mortgage Loans. 51 Section 2.06. Grant Clause. 56 Section 2.07. Depositor’s Option to Purchase Breached Mortgage Loans. 57 Section 2.08. Release of Mortgage Documents for Servicing. 57 ARTICLE III THE CERTIFICATES 57 Section 3.01. The Certificates. 57 Section 3.02. Registration. 58 Section 3.03. Transfer and Exchange of Certificates. 58 Section 3.04. Cancellation of Certificates. 62 Section 3.05. Replacement of Certificates. 62 Section 3.06. Persons Deemed Owners. 63 Section 3.07. Temporary Certificates. 63 Section 3.08. Appointment of Paying Agent. 63 Section 3.09. Book-Entry Certificates. 64 ARTICLE IV ADMINISTRATION OF THE TRUST FUND 65 Section 4.01. Custodial Accounts; Distribution Account. 65 Section 4.02. Permitted Withdrawals from the Custodial Accounts and the Distribution Account. 66 Section 4.03. Depositable and Exchangeable Certificates. 68 Section 4.04. [Reserved]. 71 Section 4.05. Reports to Trustee and Certificateholders. 71 ARTICLE V DISTRIBUTIONS TO HOLDERS OF CERTIFICATES 73 Section 5.01. Distributions Generally. 73 Section 5.02. Priorities of Distribution. 74 Section 5.03. [Reserved]. 79 Section 5.04. Allocation of Losses. 79 Section 5.05. Advances by the Master Servicer. 80 Section 5.06. Compensating Interest Payments. 81 Section 5.07. [Reserved]. 81 Section 5.08. Cross-Collateralization; Adjustments to Available Funds. 81 Section 5.09. Determination of Pass-Through Rates for LIBOR Certificates. 82 ARTICLE VI CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR; EVENTS OF DEFAULT 84 Section 6.01. Duties of Trustee and the Securities Administrator. 84 Section 6.02. Certain Matters Affecting the Trustee and the Securities Administrator. 87 Section 6.03. Trustee and Securities Administrator Not Liable for Certificates. 88 Section 6.04. Trustee and the Securities Administrator May Own Certificates. 89 Section 6.05. Eligibility Requirements for Trustee. 89 Section 6.06. Resignation and Removal of Trustee and the Securities Administrator. 89 Section 6.07. Successor Trustee and Successor Securities Administrator. 92 Section 6.08. Merger or Consolidation of Trustee or the Securities Administrator. 93 Section 6.09. Appointment of Co-Trustee, Separate Trustee or Custodian. 94 Section 6.10. Authenticating Agents. 95 Section 6.11. Indemnification of the Trustee and the Securities Administrator. 96 Section 6.12. Fees and Expenses of the Master Servicer, Securities Administrator, the Trustee and the Custodian. 97 Section 6.13. Collection of Monies. 97 Section 6.14. Events of Default; Trustee To Act; Appointment of Successor. 97 Section 6.15. Additional Remedies of Trustee Upon Event of Default. 102 Section 6.16. Waiver of Defaults. 103 Section 6.17. Notification to Holders. 103 Section 6.18. Directions by Certificateholders and Duties of Trustee During Event of Default. 103 Section 6.19. Action Upon Certain Failures of the Master Servicer and Upon Event of Default. 103 Section 6.20. Preparation of Tax Returns and Other Reports. 104 Section 6.21. Certain Matters Regarding any Custodian Appointed Hereunder. 104 Section 6.22. WHFIT Regulation Compliance. 106 ARTICLE VII PURCHASE OF MORTGAGE LOANS AND TERMINATION OF THE TRUST FUND 107 Section 7.01. Purchase of Mortgage Loans; Termination of Trust Fund Upon Purchase or Liquidation of All Mortgage Loans. 107 Section 7.02. Procedure Upon Termination of Trust Fund. 108 Section 7.03. Additional Trust Fund Termination Requirements. 109 ARTICLE VIII RIGHTS OF CERTIFICATEHOLDERS 110 Section 8.01. Limitation on Rights of Holders. 110 Section 8.02. Access to List of Holders. 111 Section 8.03. Acts of Holders of Certificates. 111 ARTICLE IX ADMINISTRATION AND SERVICING OF MORTGAGE LOANS BY THE MASTER SERVICER 112 Section 9.01. Duties of the Master Servicer; Enforcement of Servicers’ and Master Servicer’s Obligations. 112 Section 9.02. Assumption of Master Servicing by Trustee. 115 Section 9.03. Representations and Warranties of the Master Servicer. 116 Section 9.04. Compensation to the Master Servicer. 117 Section 9.05. Merger or Consolidation. 118 Section 9.06. Resignation of Master Servicer and Securities Administrator. 118 Section 9.07. Assignment or Delegation of Duties by the Master Servicer and Securities Administrator. 119 Section 9.08. Limitation on Liability of the Master Servicer and Others. 120 Section 9.09. Indemnification; Third-Party Claims. 120 Section 9.10. Eligibility Requirements for Securities Administrator. 120 Section 9.11. Annual Statement as to Compliance. 121 ARTICLE X REMIC ADMINISTRATION 122 Section 10.01. REMIC Administration. 122 Section 10.02. Prohibited Transactions and Activities. 124 Section 10.03. Indemnification with Respect to Prohibited Transactions or Loss of REMIC Status. 125 Section 10.04. REO Property. 125 Section 10.05. Fidelity. 126 ARTICLE XI MISCELLANEOUS PROVISIONS 126 Section 11.01. Binding Nature of Agreement; Assignment. 126 Section 11.02. Entire Agreement. 126 Section 11.03. Amendment. 127 Section 11.04. Voting Rights. 128 Section 11.05. Provision of Information. 128 Section 11.06. Governing Law. 129 Section 11.07. Notices. 129 Section 11.08. Severability of Provisions. 129 Section 11.09. Indulgences; No Waivers. 129 Section 11.10. Headings Not To Affect Interpretation. 130 Section 11.11. Benefits of Agreement. 130 Section 11.12. Special Notices to the Rating Agencies. 130 Section 11.13. Conflicts. 131 Section 11.14. Counterparts. 131 Section 11.15. No Petitions. 131 Section 11.16. Indemnification by Trust. 131 ARTICLE XII EXCHANGE ACT REPORTING 131 Section 12.01. Filing Obligations. 131 Section 12.02. Form 10-D Reporting. 133 Section 12.03. Form 8-K Reporting. 134 Section 12.04. Form 10-K Reporting. 135 Section 12.05. Sarbanes-Oxley Certification. 137 Section 12.06. Reports on Assessment of Compliance and Attestation. 137 Section 12.07. Use of Subcontractors. 139 Section 12.08. Indemnification by the Master Servicer and the Securities Administrator. 140 Section 12.09. Indemnification by the Custodian. 141 ATTACHMENTS Exhibit A Forms of Certificates Exhibit B Form of Residual Certificate Transfer Affidavit (Transferee) Exhibit C Form of Residual Certificate Transfer Affidavit (Transferor) Exhibit D Reserved Exhibit E List of Purchase and Servicing Agreements Exhibit F Reserved Exhibit G Assignment and Notice of Transfer with respect to each Additional Collateral Mortgage Loan Exhibit H Form of Rule 144A Transfer Certificate Exhibit I Form of Purchaser’s Letter for Institutional Accredited Investors Exhibit J Form of ERISA Transfer Affidavit Exhibit K Form of Letter of Representations with the Depository Trust Company Exhibit L-1 Form of Initial Custodian Certification Exhibit L-2 Form of Final Custodian Certification Exhibit M Assignment and Notice of Transfer with respect to each Additional Collateral Mortgage Loan Exhibit N Additional Disclosure Required Under Regulation AB Exhibit O Form of Servicing Criteria to be Addressed in Assessment of Compliance Statement Exhibit P Additional Disclosure Notification Exhibit Q Glossary of Terms for Standard & Poor’s LEVELS® Version 5.7 File Format Exhibit R Form of Lost Note Affidavit Exhibit S-1 Form of Exchange Letter (Depositable Certificates for Exchangeable Certificates) Exhibit S-2 Form of Exchange Letter (Exchangeable Certificates for Depositable Certificates) Schedule A Mortgage Loan Schedule Schedule B Principal Balances Schedule Schedule C Available Exchanges of Depositable Certificates for Exchangeable Certificates This POOLING AND SERVICING AGREEMENT, dated as of June 1, 2007 (the “Agreement”), by and among MORGAN STANLEY CAPITAL I INC., a Delaware corporation, as depositor (the “Depositor”), LASALLE BANK NATIONAL ASSOCIATION, a national banking association, as trustee (the “Trustee”), and as the custodian (the “Custodian”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its separate capacities as master servicer (the “Master Servicer”), as securities administrator (the “Securities Administrator”) and acknowledged by MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York corporation, as seller (the “Seller”), for purposes of Section 2.05. WITNESSETH THAT In consideration of the mutual agreements herein contained, the parties hereto agree as follows: PRELIMINARY STATEMENT The Depositor is the owner of the Trust Fund that is hereby conveyed to the Trustee in return for the Certificates. As provided herein, the Trustee, for federal income tax purposes, shall treat the Trust Fund as consisting ofa trust (the “ES Trust”) beneath which are three real estate mortgage investment conduits (or in the alternative, “REMIC 1”, “REMIC 2” and the “Master REMIC”) and the Securities Administrator, on behalf of the Trustee, shall make all elections as necessary for such treatment.REMIC 1 will consist of the Mortgage Loans, excluding any rights of the Trust Fund in respect of the Additional Collateral.REMIC 1 will issue uncertificated REMIC regular interests (the “REMIC 1 Regular Interests”).The REMIC 1 Regular Interests will represent the “regular interests” in REMIC 1, and the Class R1 Interest will represent the single Class of “residual interest” in REMIC 1. The Trustee will hold the REMIC 1 Regular Interests for the benefit of REMIC 2.REMIC 2 will consist of the REMIC 1 Interests and will be evidenced by the REMIC 2 Interests (other than the Class R2 Interests), which will constitute the regular interests in the Master REMIC and the Class R2 Interest, which will represent the single Class of “residual interest” in REMIC 2. The Trustee will hold the REMIC 2 Regular Interests for the benefit of the Master REMIC.The Master REMIC will consist of the REMIC 2 Interests and will be evidenced by the Master REMIC Interests (other than the Class R3 Interests), which will constitute the regular interests in the Master REMIC and the Class R3 Interest, which will represent the single Class of “residual interest” in the Master REMIC.The “latest possible maturity date” for federal income tax purposes of all regular and residual interests created hereunder will be the Latest Possible Maturity Date. The ES Trust shall hold all Master REMIC regular interests, and shall issue the Certificates.Each Certificate, other than the Class A-R Certificate, will represent ownership of one or more of the Master REMIC regular interests held by the ES Trust.For federal income tax purposes the Trustee shall treat the ES Trust as a Grantor Trust and shall treat each Holder of an ES Trust Certificate as the owner of the individual, underlying assets represented by such ES Trust Certificate.In addition, to the fullest extent possible, ownership of an ES Trust Certificate shall be treated as direct ownership of the individual, underlying assets represented by such ES Trust Certificate for federal income tax reporting purposes. REMIC 1 The REMIC 1 Regular Interests will have the initial principal balance, Pass-Through Rates and corresponding Loan Groups as set forth in the following table: REMIC 1 Interests Initial Principal Balance Pass-Through Rate Corresponding Loan Group A-1 (0.9% of SP Loan Group 1) (1) (2) 1 B-1(0.1% of SP Loan Group 1) (1) (2) 1 C-1(Excess of Loan Group 1) (1) (2) 1 A-2(0.9% of SP Loan Group 2) (1) (3) 2 B-2(0.1% of SP Loan Group 2) (1) (3) 2 C-2(Excess of Loan Group 2) (1) (3) 2 1-1-LIO (4) (4) N/A 1-2-LIO (4) (4) N/A 1-P $100 (5) N/A R-1 (6) (6) N/A (1) Each Class A Interest will have a principal balance initially equal to 0.9% of the Subordinated Portion (“SP”) of its corresponding Loan Group.Each Class B Interest will have a principal balance initially equal to 0.1% of the SP of its corresponding Loan Group. The initial principal balance of each Class C Interest will equal the excess of the initial aggregate principal balance of its corresponding Loan Group over the initial aggregate principal balances of the Class A and Class B Interests corresponding to such Loan Group. (2)The interest rate with respect to any Distribution Date (and the related Interest Accrual Period) for this REMIC Interest is a per annum rate equal to Group 1 Net WAC. (3)The interest rate with respect to any Distribution Date (and the related Interest Accrual Period) for this REMIC Interest is a per annum rate equal to Group 2 Net WAC. (4)The Class 1-1-LIO and 1-2-LIO Interests will have notional balances equal to the Loan Group 1 principal balances and Loan Group 2 principal balance, respectively. The Class 1-1-LIO Interest will have pass through rates equal to the product of: (a) .01% and (b) $10,000 divided by the Loan Group 1 principal balance.The Class 1-2-LIO Interest will have pass through rates equal to the product of: (a) .01% and (b) $10,000 divided by the Loan Group 2 principal balance. (5)The Class 1-P Interests will not bear interest.The Class 1-P will be entitled to all Prepayment Charges collected in respect of the Group 1 and Group 2 Mortgage Loans. (3) The Class R-1 Interest is the sole class of residual interest in REMIC 1.It has no principal balance and pays no principal or interest. 2 On each Distribution Date, interest and principal collections shall be distributed with respect to the REMIC 1 Interests in the following manner: (1) Interest is to be distributed with respect to each REMIC 1 Interest according to the formulas described above; (2) If a Cross-Over Situation does not exist with respect to any Class of Interests, then Principal Amounts and Realized Losses arising with respect to each Loan Group will be allocated: first to cause the Loan Group's corresponding Class A and Class B to equal, respectively, 0.9% of the SP and 0.1% of the SP; and second to the Loan Group’s corresponding Class C Interest; (3) If a Cross-Over Situation exists with respect to the Class A and B Interests then: (a) if the Calculation Rate in respect of such Class A and Class B Interests is less than the Pass Through Rate in respect of the Subordinated Certificates, Principal Relocation Payments will be made proportionately to the outstanding Class A Interests prior to any other distributions of principal from each such Loan Group; and (b) if the Calculation Rate in respect of such outstanding Class A and Class B Interests is greater than the Pass Through Rate in respect of the Subordinated Certificates, Principal Relocation Payments will be made proportionately to the outstanding Class B Interests prior to any other distributions of principal from each such Loan Group. In case of either (a) or (b), Principal Relocation Payments will be made so as to cause the Calculation Rate in respect of the outstanding Class A and B Interests to equal the Pass Through Rate in respect of the Subordinate Certificates. With respect to each Loan Group, if (and to the extent that) the sum of (a) the principal payments comprising the Principal Amount received during the Due Period and (b) the Realized Losses on the Mortgage Loans in that Loan Group, are insufficient to make the necessary reductions of principal on the Class A and B Interests, then interest will be added to the Loan Group's other REMIC 1 Interests that are not receiving Principal Relocation Payments, in proportion to their principal balances. (c) Unless required to achieve the Calculation Rate, the outstanding aggregate Class A and B Interests will not be reduced below 1% of the excess of (i) the aggregate Stated Principal Balance of the Mortgage Loans as of the end of any Due Period over (ii) the Certificate Balance Senior Certificates (excluding the Class A-R Certificates) as of the related Distribution Date (after taking into account distributions of principal on such Distribution Date). If (and to the extent that) the limitation in paragraph (c) prevents the distribution of principal to the Class A and Class B Interests of a Loan Group, and if the Loan Group's Class C Interest has already been reduced to zero, then the excess principal from that Loan Group will be paid to the Class C Interests of the other Loan Group, the aggregate Class A and Class B Interests of which are less than 1% of the SP.If the Mortgage Loans in the Loan Group of the Class C Interest that receives such payment has a Weighted Average Adjusted Net Mortgage Rate below the Weighted Average Adjusted Net Mortgage Rate of the Mortgage Loans in the Loan Group making the payment, then the payment will be treated by the REMIC 1 as a Realized Loss. Conversely, if the Mortgage 3 Loans in the Loan Group of the Class C Interest that receives such payment have a Weighted Average Adjusted Net Mortgage Rate above the Weighted Average Adjusted Net Mortgage Rate of the Mortgage Loans in the Loan Group making the payment, then the payment will be treated by the REMIC 1 as a reimbursement for prior Realized Losses. REMIC 2 The REMIC 2 Interests, each of which (except for the Class R2 Interests) is hereby designated as a REMIC regular interest for federal income tax purposes, will have the principal balances, Pass-Through Rates and Corresponding Master REMIC Interests as set forth in the following table: REMIC 1 Interest Initial Principal Balance Interest Rate Corresponding Master REMIC Interests 2-1-A-1 (1) (2) MR-1-A-1 2-1-A-2 (1) (2) MR-1-A-2 2-2-A-1 (1) (3) MR-2-A-1 2-2-A-2 (1) (3) MR-2-A-2 2-2-A-3 (1) (3) MR-2-A-3 2-2-A-4 (1) (3) MR-2-A-4 2-2-A-5 (1) (3) MR-2-A-5 2-2-A-6 (1) (3) MR-2-A-6 2-B-1 (1) (4) MR-B-1 2-B-2 (1) (4) MR-B-2 2-B-3 (1) (4) MR-B-3 2-B-4 (1) (4) MR-B-4 2-B-5 (1) (4) MR-B-5 2-B-6 (1) (4) MR-B-6 2-1-LIO (5) (5) MR-1-LIO 2-2-LIO (5) (5) MR-2-LIO 2-P $1,000 (6) MR-P 2-$100 $100(1) 7.117% MR-$100 R2 (7) N/A(7) N/A (1) For each Distribution Date, following the allocation of scheduled principal, prepayments and Realized Losses, each such Class of Interests will have a principal balance equal to the principal balance in respect of the Corresponding Class of Master REMIC Interests. (2) The interest rate with respect to any Distribution Date (and the related Interest Accrual Period) for this REMIC Interest is a per annum rate equal to Group 1 Net WAC. (3) The interest rate with respect to any Distribution Date (and the related Interest Accrual Period) for this REMIC Interest is a per annum rate equal to Group 2 Net WAC. 4 (4) The interest rate with respect to any Distribution Date (and the related Interest Accrual Period) for this REMIC Interest is a per annum rate equal to Calculation Rate. (5) The Class 2-1-LIO and 2-2-LIO Interests will have notional balances and pass through rates equal to those in respect of the Class 1-1-LIO and 1-2-LIO Interests, respectively. (6) The Class 2-P Interest will not be entitled to any interest, but will be entitled to 100% of any prepayment premiums paid on the Mortgage Loans. (7) The R2 Interest is the sole Class of residual interest in REMIC 2.It pays no interest or principal. The Master REMIC The Master REMIC Interests, each of which (except for the Class R2 Interests) is hereby designated as a REMIC regular interest for federal income tax purposes, will have the principal balances and Pass-Through Rates as set forth in the following table: Master REMIC Interest Initial Principal Balance Pass-Through Rate (per annum) Corresponding ES Trust Interests Class MR-1-A-1 $28,642,000.00 (1) Class 1-A-1 Class MR-1-A-2 $7,845,000.00 (1) Class 1-A-2 Class MR-2-A-1 $89,750,000.00 (1) Class 2-A-1 Class MR-2-A-2 $10,811,000.00 (1) Class 2-A-2 Class MR-2-A-3 $60,000,000.00 (1) Class 2-A-3 Class MR-2-A-4 $16,434,000.00 (1) Class 2-A-4 Class MR-2-A-5 $132,910,000.00 (1) Class 2-A-5 Class MR-2-A-6 $16,009,000.00 (1) Class 2-A-6 Class MR-2-X-1 (2)$132,910,000.00 (2) N/A Class MR-2-X-1 (2)$16,009,000.00 (2) N/A ClassA-R $100.00 (3) N/A Class MR-B-1 $18,273,000.00 (1) Class B-1 Class MR-B-2 $8,121,000.00 (1) Class B-2 Class MR-B-3 $5,075,000.00 (1) Class B-3 Class MR-B-4 $4,873,000.00 (1) Class B-4 Class MR-B-5 $4,061,000.00 (1) Class B-5 Class MR-B-6 $3,248,562.58 (1) Class B-6 Class MR-P $1,000.00 (1) Class P Class MR-1-L-IO (4) (1) Class 1-L-IO Class MR-2-L-IO (4) (1) Class 2-L-IO (1) For the Interest Accrual Period related to any Distribution Date, the Pass-Through Ratewill be a per annum rate equal to the Pass-Through Rate in respect of the Corresponding ES Trust Certificates. 5 (2) For each Distribution Date: (i) the notional balances of the Class MR-2-X-1 and MR-2-X-2 will equal those in respect of the Class 1-2-A-5 and 1-2-A-6 Interests, and (ii) their pass through rates will equal the lesser of: (i) .639% and (ii) Group 2 Net WAC for that Distribution Date. (3) The Class A-R Certificates represent the sole Class of residual interest in each REMIC.The Pass-Through Rate for the Class A-R Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the Group 1 Net WAC for that Distribution Date. (4) The Class 2-1-LIO and 2-2-LIO Interests will have notional balances and pass through rates equal to those in respect of the Class 1-1-LIO and 1-2-LIO Interests, respectively. The ES Trust The following table sets forth characteristics of the ES Trust Certificates (except for the Class A-R Certificates, which are not ES Trust Certificates), together with the minimum denominations and integral multiples in excess thereof in which such Classes shall be issuable (except that one Certificate of each Class of Certificates may be issued in a different amount and, in addition, one Residual Certificate representing the Tax Matters Person Certificate may be issued in a different amount): Class Designation Initial Class Principal Balance Pass-Through Rate (per annum) Minimum Denomination Integral Multiples in Excess of Minimum Classes of Master REMIC Interests Represented(1) Class 1-A-1 $28,642,000.00 (2) $25,000.00 $1,000.00 Class MR-1-A-1 Class 1-A-2 $7,845,000.00 (2) $25,000.00 $1,000.00 Class MR-1-A-2 Class 2-A-1 $89,750,000.00 (3) $25,000.00 $1,000.00 Class MR-2-A-1 Class 2-A-2 $10,811,000.00 (3) $25,000.00 $1,000.00 Class MR-2-A-2 Class 2-A-3 $60,000,000.00 (3) $25,000.00 $1,000.00 Class MR-2-A-3 Class 2-A-4 $16,434,000.00 (3) $25,000.00 $1,000.00 Class MR-2-A-4 Class 2-A-5 $132,910,000.00 (4) $25,000.00 $1,000.00 Class MR-2-A-5 Class 2-A-6 $16,009,000.00 (4) $25,000.00 $1,000.00 Class MR-2-A-6 Class 2-A-7 $132,910,000.00 (3) $25,000.00 $1,000.00 Class MR-2-A-5, MR-2-X-1 Class 2-A-8 $16,009,000.00 (3) $25,000.00 $1,000.00 Class MR-2-A-6, MR-2-X-2 Class 2-X (5) (6) $100,000.00(7) $1,000.00(7) Class MR-2-X-1, MR-2-X-2 ClassA-R (8) $100.00 (2) (9) (9) ClassMR-$100 Class B-1 $18,273,000.00 (10) $25,000.00 $1,000.00 Class MR-B-1 Class B-2 $8,121,000.00 (10) $25,000.00 $1,000.00 Class MR-B-2 Class B-3 $5,075,000.00 (10) $25,000.00 $1,000.00 Class MR-B-3 Class B-4 $4,873,000.00 (10) $100,000.00 $1,000.00 Class MR-B-4 Class B-5 $4,061,000.00 (10) $100,000.00 $1,000.00 Class MR-B-5 Class B-6 $3,248,562.58 (10) $100,000.00 $1,000.00 Class MR-B-6 6 Class Designation Initial Class Principal Balance Pass-Through Rate (per annum) Minimum Denomination Integral Multiples in Excess of Minimum Classes of Master REMIC Interests Represented(1) Class P $1,000.00 (11) $1,000.00 N/A Class MR-P Class 1-L-IO (5) 0.01% (12) (12) Class MR-1-L-IO Class 2-L-IO (5) 0.01% (12) (12) Class MR-2-L-IO (1) For federal income tax purposes, each Class of Certificates will be entitled to receive distributions of interest and principal and will be allocated Realized Losses in the same proportions as their corresponding classes of Master REMIC Interests enumerated in the column titled “Classes of Master REMIC Interests Represented”. (2) The Pass-Through Rate for the Class 1-A-1, Class 1-A-2 and Class A-R Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the Group 1 Net WAC for that Distribution Date. The Pass-Through Rate for the Class 1-A-1, Class 1-A-2 and Class A-R Certificates for the first Interest Accrual Period will be a per annum rate of6.29300%. (3) The Pass-Through Rate for the Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4, Class 2-A-7 and Class 2-A-8 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to Group 2 Net WAC for that Distribution Date.The Pass-Through Rate for the Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4, Class 2-A-7 and Class 2-A-8 Certificates for the first Interest Accrual Period will be a per annum rate of6.63891%. (4) The Pass-Through Rate for the Class 2-A-5 and Class 2-A-6 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the excess of (i) Group 2 Net WAC for that Distribution Date over (ii) 0.63900%.The Pass-Through Rate for the Class 2-A-5 and Class 2-A-6 Certificates for the first Interest Accrual Period will be a per annum rate of5.99991%. (5) The Class 2-X, Class 1-L-IO and Class 2-L-IO Certificates will be Notional Amount Certificates, will have no Class Principal Balances and will bear interest on their respective initial Notional Amounts (initially, $95,159,241, $10,000 and $10,000, respectively). (6) The Pass-Through Rate for the Class 2-X Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 1.00000% and (ii) Group 2 Net WAC for that Distribution Date. The Pass-Through Rate for the Class 2-X Certificates for the first Interest Accrual Period will be a per annum rate of 1.00000%. (7) Minimum denomination is based on the Notional Amount of such Class. 7 (8) The Class A-R Certificates represent the sole Class of residual interest in each REMIC.[THE CLASS A-R CERTIFICATES ARE LISTED HERE FOR ADMINISTRATIVE COVENIENCE AND DO NOT REPRESENT AN INTEREST IN THE CLASS ES TRUST]. (9) The ClassA-R Certificate shall be issued as two separate certificates, one with an initial Certificate Balance of $99.99 and the Tax Matters Person Certificate with an initial Certificate Balance of $0.01. (10) The Pass-Through Rate for the Subordinated Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the sum of: (1) the Group 1 Net WAC for that Distribution Date multiplied by the Subordinated Portion for Loan Group 1 for that Distribution Date, and (2) the Group 2 Net WAC for that Distribution Date multiplied by the Subordinated Portion for Loan Group 2 for that Distribution Date; divided by the sum of the Subordinated Portions as of that Distribution Date.The Pass-Through Rate for the Subordinated Certificates for the first Interest Accrual Period will be a per annum rate of 6.60400%. (11) The Class P Certificates will not be entitled to any interest, but will be entitled to 100% of any prepayment premiums paid on the Mortgage Loans.For the federal income tax purposes, the Class P Certificates will be entitled to 100% of the monies distributed in respect of the Class 1-P Interest. (12) The Class 1-L-IO and Class 2-L-IO Certificates will each be issued as a single Class of Certificates. The foregoing provisions in the Preliminary Statement are intended to cause net interest and principal collections in respect of the Mortgage Loans to be distributed from REMIC 1 to the Master REMIC and from the Master REMIC to each Class of Certificates.The Preliminary Statement will be interpreted and applied consistently with such intent. For any purpose for which the Pass-Through Rate is calculated, the interest rate on the Mortgage Loans shall be appropriately adjusted to account for the difference between the monthly day count convention of the Mortgage Loans and the monthly day count convention of the regular interests issued by each of the REMICs.For purposes of calculating the Pass-Through Rates for each of the interests issued by each REMIC other than the Master REMIC such rates shall be adjusted to equal a monthly day count convention based on a 30 day month for each Due Period and a 360-day year so that the Mortgage Loans and all regular interests will be using the same monthly day count convention. The fiscal year of each REMIC will end on December 31. 8 Set forth below are designations of Classes or Components of Certificates and other defined terms to the categories used herein: Accretion Directed Certificates None. Accretion Directed Components None. Accrual Certificates None. Accrual Components None. Book-Entry Certificates All Classes of Certificates other than the Definitive Certificates. Class A Certificates All of the Senior Certificates other than the Class A-R Certificates Class B Certificates Class B-1, Class B-2, Class B-3, Class B-4, Class B-5 and Class B-6 Certificates. Class M Certificates None. Class M Senior Certificates None. Class P Certificates Class P Certificates. Component Certificates None. Components For purposes of calculating distributions of principal and/or interest, the Component Certificates, if any, will be comprised of multiple payment components having the designations, Initial Component Balances or Notional Amounts, as applicable, and Pass-Through Rates set forth below: Destination Initial Component Principal Balance Pass-Through Rate N/A N/A N/A Definitive Certificates Private Certificates and the Residual Certificates. Delay Certificates All interest-bearing Classes of Certificates other than the Non-Delay Certificates, if any. Depositable Certificates The Class 2-A-5, Class 2-A-6 and Class 2-X Certificates. ERISA-Restricted Certificates The Residual Certificates and Private Certificates; and any Certificate of a Classthat ceases to satisfy the applicable rating requirement under the Underwriter’s Exemption. Exchangeable Certificates The Class 2-A-7 and Class 2-A-8 Certificates. Floating Rate Certificates None. 9 Group 1 Certificates Group 1 Senior Certificates and the portions of the Subordinated Certificates related to Loan Group 1. Group 1 Senior Certificates Class 1-A-1, Class 1-A-2 and Class A-R Certificates. Group 2 Certificates Group 2 Senior Certificates and the portions of the Subordinated Certificates related to Loan Group 2. Group 2 Senior Certificates Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4, Class 2-A-5, Class 2-A-6, Class 2-A-7, Class 2-A-8 and Class 2-X Certificates. Inverse Floating Rate Certificates None LIBOR Certificates Floating Rate Certificates and Inverse Floating Rate Certificates. Non-Delay Certificates The LIBOR Certificates. Notional Amount Certificates The Class 2-X, Class 1-L-IO and Class 2-L-IO Certificates. Notional Amount Components None. Offered Certificates All Classes of Certificates other than the Private Certificates. Planned Principal Classes None. Principal Only Certificates None. Private Certificates Class B-4, Class B-5, Class B-6, Class P, Class 1-L-IO and Class 2-L-IO Certificates. Rating Agencies S&P and Moody’s. Regular Certificates All Classes of Certificates, other than the Residual Certificates. Residual Certificates ClassA-R Certificates. Scheduled Principal Classes None. Senior Certificate Group The Group 1 Senior Certificates and the Group 2 Senior Certificates, as applicable. Senior Certificates Together the Group 1 Senior Certificates and the Group 2 Senior Certificates. Subordinated Certificates Class B Certificates. Targeted Principal Classes None. Underwriter Morgan Stanley & Co. Incorporated. 10 With respect to any of the foregoing designations as to which the corresponding reference is “None,” all defined terms and provisions herein relating solely to such designations shall be of no force or effect, and any calculations herein incorporating references to such designations shall be interpreted without reference to such designations and amounts.Defined terms and provisions herein relating to statistical rating agencies not designated above as Rating Agencies shall be of no force or effect. ARTICLE I DEFINITIONS Section 1.01.Definitions. The following words and phrases, unless the context otherwise requires, shall have the following meanings: Accountant:A Person engaged in the practice of accounting who (except when this Agreement provides that an Accountant must be Independent) may be employed by or affiliated with the Depositor or an Affiliate of the Depositor. Accretion Directed Certificates:As specified in the Preliminary Statement. Accretion Direction Rule:Not Applicable. Accrual Amount:With respect to any Class of Accrual Certificates or any Accrual Component and any Distribution Date, the amount allocable to interest on such Class of Accrual Certificates or Accrual Component with respect to such Distribution Date pursuant to Section 5.02(a)(1)(iii) or 5.02(a)(2)(iii), as applicable. Accrual Certificates:As specified in the Preliminary Statement. Accrual Components:As specified in the Preliminary Statement. Accrual Termination Date:Not Applicable. Acknowledgements:The Assignment, Assumption and Recognition Agreements, each dated as of June 1, 2007, assigning rights under the Purchase and Servicing Agreements from the Seller to the Depositor and from the Depositor to the Trustee, for the benefit of the Certificateholders. Act:The Securities Act of 1933, as amended. Additional Collateral:With respect to any Additional Collateral Mortgage Loan, the marketable securities and other acceptable collateral pledged as collateral pursuant to the related pledge agreements. Additional Collateral Mortgage Loan:Each Mortgage Loan identified as such in the Mortgage Loan Schedule. 11 Additional Form 10-D Disclosure: As defined in Section 12.02 hereof. Additional Form 10-K Disclosure: As defined in Section 12.04 hereof. Additional Servicer:Each affiliate of each Servicer that services any of the Mortgage Loans and each Person who is not an affiliate of the any Servicer, who services 10% or more of the Mortgage Loans.For clarification purposes, the Master Servicer and the Securities Administrator are Additional Servicers. Adjustment Date:A date specified in each Mortgage Note as a date on which the Mortgage Rate on the related Mortgage Loan will be adjusted. Advance:With respect to a Mortgage Loan, the payments required to be made by the Master Servicer or the applicable Servicer with respect to any Distribution Date pursuant to this Agreement or the applicable Purchase and Servicing Agreement, as applicable, the amount of any such payment being equal to the aggregate of the payments of principal and interest (net of the applicable Servicing Fee and net of any net income in the case of any REO Property) on the Mortgage Loans that were due on the related Due Date and not received as of the close of business on the related Determination Date, less the aggregate amount of any such delinquent payments that the Master Servicer or the applicable Servicer has determined would constitute Nonrecoverable Advances if advanced. Adverse REMIC Event:Either (i)loss of status as a REMIC, within the meaning of Section860D of the Code, for any group of assets identified as a REMIC in the Preliminary Statement to this Agreement, or (ii)imposition of any tax, including the tax imposed under Section860F(a)(1) on prohibited transactions, and the tax imposed under Section860G(d) on certain contributions to a REMIC, on any REMIC created hereunder to the extent such tax would be payable from assets held as part of the Trust Fund. Affiliate:With respect to any specified Person, any other Person controlling or controlled by or under common control with such specified Person.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. Aggregate Denomination:With respect to any date of determination and Class or Classes Certificates, the aggregate of the denominations of the Outstanding Certificates of such Class or Classes on such date. Aggregate Expense Rate:With respect to any Mortgage Loan, the applicable Servicing Fee Rate and, with respect to any LPMI Mortgage Loan, the interest premium charged by the mortgagee to obtain or maintain any Primary Mortgage Insurance Policy. Aggregate Planned Balance:With respect to any group of Planned Principal Classes or Components and any Distribution Date, the amount set forth for such group for such Distribution Date in Schedule B hereto. 12 Aggregate Targeted Balance:With respect to any group of Targeted Principal Classes or Components and any Distribution Date, the amount set forth for such group for such Distribution Date in Schedule B hereto. Aggregate Voting Interests:The aggregate of the Voting Interests of all the Certificates under this Agreement. Agreement:This Pooling and Servicing Agreement and all amendments or supplements hereto. Allocable Share:As to any Distribution Date, any Mortgage Loan in a Loan Group and any Class or Component of Certificates related to that Loan Group, the ratio that the amount calculated with respect to such Distribution Date (A) with respect to the Senior Certificates of the related Senior Certificate Group, pursuant to clause (i) of the definition of Class Optimal Interest Distribution Amount (without giving effect to any reduction of such amount pursuant to Section 5.02(d)) and (B) with respect to the Subordinated Certificates after a Senior Termination Date, pursuant to the definition of Assumed Interest Amount pursuant to clause (i) of the definition of Class Optimal Interest Distribution Amount (without giving effect to any reduction of such amount pursuant to Section 5.02(d)) bears to the amount calculated with respect to such Distribution Date for each Class of Certificates pursuant to clause (i) of the definition of Class Optimal Interest Distribution Amount (without giving effect to any reduction of such amount pursuant to Section 5.02(d)) or the definition of Assumed Interest Amount for such Loan Group and Class, as applicable). Allocation Ratio:With respect to each Class of Exchangeable Certificates, a fraction, the numerator of which is equal to the Aggregate Denomination of such Class of Exchangeable Certificates at the close of business on the related Record Date and the denominator of which is the Initial Authorized Determination with respect to such Exchangeable Certificates. Amount Held for Future Distribution:As to any Distribution Date and Mortgage Loans in a Loan Group, the aggregate amount held in the Custodial Accounts at the close of business on the related Determination Date on account of (i) Principal Prepayments received after the related Prepayment Period and Liquidation Proceeds and Subsequent Recoveries received in the month of such Distribution Date relating to such Loan Group and (ii) all Scheduled Payments due after the related Due Date relating to such Loan Group. Applicable Credit Support Percentage:As defined in Section 5.02(e). Applied Loss Amount:Not Applicable. Appraised Value:With respect to any Mortgage Loan, the Appraised Value of the related Mortgaged Property shall be: (i)with respect to a Mortgage Loan other than a Refinancing Mortgage Loan, the lesser of (a)the value of the Mortgaged Property based upon the appraisal made at the time of the origination of such Mortgage Loan and (b)the sales price of the Mortgaged Property at the time of the origination of such Mortgage Loan; and (ii)with respect to a Refinancing Mortgage Loan, the value of the Mortgaged Property based upon the appraisal made at the time of the origination of such Refinancing Mortgage Loan. 13 Assets:Not Applicable. Assignment of Mortgage:An assignment of the Mortgage, notice of transfer or equivalent instrument, in recordable form, sufficient under the laws of the jurisdiction wherein the related Mortgaged Property is located to reflect the sale of the Mortgage to the Trustee, which assignment, notice of transfer or equivalent instrument may be in the form of one or more blanket assignments covering the Mortgage Loans secured by Mortgaged Properties located in the same jurisdiction, if permitted by law; provided, however, that the Trustee shall not be responsible for determining whether any such assignment is in recordable form or sufficient under the laws of the applicable jurisdiction to reflect the sale of the Mortgage to the Trustee. Assignment of Proprietary Lease:With respect to a Cooperative Loan, an assignment of the Proprietary Lease sufficient under the laws of the jurisdiction wherein the related Cooperative Unit is located to reflect the assignment of such Proprietary Lease; provided, however, that the Trustee shall not be responsible for determining whether such assignment is sufficient to reflect the assignment of the Proprietary Lease. Assignment of Recognition Agreement:With respect to a Cooperative Loan, an assignment of the Recognition Agreement sufficient under the laws of the jurisdiction wherein the related Cooperative Unit is located to reflect the assignment of such Recognition Agreement; provided, however, that the Trustee shall not be responsible for determining whether such assignment is sufficient to reflect the assignment of the Recognition Agreement. Assumed Interest Amount:With respect to any Distribution Date and Class of Subordinated Certificates, one month’s interest accrued during the related Interest Accrual Period at the Pass-Through Rate for such Class on the applicable Subordinated Portion immediately prior to that Distribution Date. Auction:Not Applicable. Auction Administrator:Not Applicable. Auction Date:Not Applicable. Auction Excess Proceeds:Not Applicable. Auction Purchaser:Not Applicable. Auction Sale:Not Applicable. Authenticating Agent:Any authenticating agent appointed pursuant to Section6.10 until any successor authenticating agent for the Certificates is named, and thereafter “Authenticating Agent” shall mean any such successor.The initial Authenticating Agent shall be the Securities Administrator under this Agreement. Authorized Officer:Any Person who may execute an Officer’s Certificate on behalf of the Depositor. 14 Available Distribution Amount:Not Applicable. Available Funds:As to any Distribution Date and the Mortgage Loans in a Loan Group, the sum, for that Loan Group, of (a) the aggregate amount held in the Custodial Accounts at the close of business on the related Determination Date, including any Subsequent Recoveries, in respect of such Mortgage Loans net of the Amount Held for Future Distribution and net of amounts permitted to be withdrawn from the Custodial Accounts pursuant to Section 4.02(a) in respect of such Mortgage Loans and amounts permitted to be withdrawn from the Distribution Account pursuant to clauses (i)–(v) inclusive of Section 4.02(b) in respect of such Mortgage Loans, (b) the amount of all related Advances made by the Servicers and the Master Servicer and all Compensating Interest Payments or payments made in respect of Prepayment Interest Shortfalls paid by the Servicers and the Master Servicer, (c) in connection with Defective Mortgage Loans in such Loan Group, as applicable, the aggregate of the Purchase Prices and Substitution Adjustment Amounts deposited on the related Distribution Account Deposit Date and (d) the Transfer Payment Received plus interest thereon as provided in Section 5.08 for such Loan Group less the Transfer Payment Made plus interest thereon as provided in Section 5.08 for such Loan Group; provided, however, that after a Senior Termination Date, Available Funds with respect to the Loan Group relating to the remaining Senior Certificate Group shall include the Available Funds from the other Loan Group and on any Distribution Date thereafter, Available Funds shall be calculated based upon all of the Mortgage Loans, as opposed to the Mortgage Loans in the related Loan Group, minus (e) all related fees, charges and other amounts payable or reimbursable to the Master Servicer, the Securities Administrator, the applicable Custodian or the Trustee under this Agreement or the applicable Custodial Agreement, to the Servicers under the Purchase and Servicing Agreements, or, if any amounts are not specifically related to the Mortgage Loans in that Loan Group or the related Certificate Group, then the applicable Loan Group Percentage for such Loan Group for such Distribution Date of such amounts.The Holders of the Class P Certificates will be entitled to all Prepayment Penalties received on the Mortgage Loans and such amounts will not be available for distribution to the Holders of any other Class of Certificates. Balloon Loan: Any Mortgage Loan which, by its terms, does not fully amortize the principal balance thereof by its stated maturity and thus requires a payment at the stated maturity larger than the monthly payments due thereunder. Bankruptcy:As to any Person, the making of an assignment for the benefit of creditors, the filing of a voluntary petition in bankruptcy, adjudication as a bankrupt or insolvent, the entry of an order for relief in a bankruptcy or insolvency proceeding, the seeking of reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief, or seeking, consenting to or acquiescing in the appointment of a trustee, receiver or liquidator, dissolution, or termination, as the case may be, of such Person pursuant to the provisions of either the Bankruptcy Code or any other similar state laws. Bankruptcy Code:The United States Bankruptcy Code of 1986, as amended. Bankruptcy Coverage Termination Date:The point in time at which the Bankruptcy Loss Coverage Amount is reduced to zero. 15 Bankruptcy Loss:With respect to any Mortgage Loan, a Deficient Valuation or Debt Service Reduction reported to the Master Servicer by the related Servicer; provided, however, that a Bankruptcy Loss shall not be deemed a Bankruptcy Loss hereunder so long as the related Servicer has notified the Master Servicer in writing that the related Servicer is diligently pursuing any remedies that may exist in connection with the related Mortgage Loan and either (A) the related Mortgage Loan is not in default with regard to payments due thereunder or (B) delinquent payments of principal and interest under the related Mortgage Loan and any related escrow payments in respect of such Mortgage Loan are being advanced on a current basis by the Master Servicer or the related Servicer, in either case without giving effect to any Debt Service Reduction or Deficient Valuation, as reported by the related Servicer to the Master Servicer. Bankruptcy Loss Coverage Amount:As of any date of determination, the Bankruptcy Loss Coverage Amount shall equal the Initial Bankruptcy Coverage Amount as reduced by (i) the aggregate amount of Bankruptcy Losses allocated to the Certificates since the Cut-off Date and (ii) any permissible reductions in the Bankruptcy Loss Coverage Amount as evidenced by a letter of each Rating Agency to the Trustee and the Securities Administrator to the effect that any such reduction will not result in a downgrading of the then current ratings assigned to the Classes of Certificates rated by it. Basic Principal Distribution Amount:Not Applicable. Basis Risk Carry Forward Amount:Not Applicable. Basis Risk Carry Forward Reserve Fund:Not Applicable. Book-Entry Certificates:Beneficial interests in Certificates designated as “Book-Entry Certificates” in this Agreement, ownership and transfers of which shall be evidenced or made through book entries by a Clearing Agency as described in Section3.09; provided, that after the occurrence of a Book-Entry Termination whereupon book-entry registration and transfer are no longer permitted and Definitive Certificates are to be issued to Certificate Owners, such Book-Entry Certificates shall no longer be “Book-Entry Certificates.”The Classes of Certificates that constitute “Book-Entry Certificates” as of the Closing Date are set forth in the Preliminary Statement. Book-Entry Termination:The date on which the Clearing Agency is no longer willing or able to properly discharge its responsibilities with respect to the Book Entry Certificates, and the Depositor is unable to locate a qualified successor. Breached Mortgage Loan: A Mortgage Loan (a)(i) on which the first payment was not made or (ii) that has been delinquent one or two times in the six months following the Cut-off Date and (b) as to which the Seller obtained a representation or warranty that no condition set forth in (a)(i) or, for the same or other period time specified in such representation or warranty (a)(ii), exists. Business Day:Any day other than (i)a Saturday or a Sunday or (ii)a day on which banking institutions in New York, New York or, if other than New York, the city in which the Corporate Trust Office of the Trustee is located, or the States of Maryland or Minnesota, are authorized or obligated by law or executive order to be closed. 16 Calculation Rate: For each Distribution Date, the product of (i) 10 and (ii) the weighted average pass-through rate of the outstanding Class A and Class B Interests, treating each of the Class A Interests as having an Interest Rate of 0.00%. Certificate:Any one of the certificates signed by the Trustee, or the Securities Administrator on the Trustee’s behalf, and authenticated by the Securities Administrator as Authenticating Agent in substantially the forms attached hereto as ExhibitA. Certificate Balance:With respect to any Certificate at any date, the maximum dollar amount of principal to which the Holder thereof is then entitled hereunder, such amount being equal to the principal balance or notional amount, as applicable, as of the Closing Date (A) plus any Subsequent Recoveries added to the Certificate Balance of such Certificate pursuant to Section 5.02, (B) minus the sum of (i) all distributions of principal previously made with respect thereto and (ii) all Realized Losses allocated thereto and, in the case of any Subordinated Certificates, all other reductions in Certificate Balance previously allocated thereto pursuant to Section 5.04 and (C) in the case of any Class of Accrual Certificates, increased by the Accrual Amount added to the Class Principal Balance of such Class prior to such date. Certificate Group: As specified in the Preliminary Statement. Certificate Insurance Account: Not Applicable. Certificate Insurance Payment: Not Applicable. Certificate Insurer: Not Applicable. Certificate Insurer Contact Person: Not Applicable. Certificate Insurer Default: Not Applicable. Certificate Owner:With respect to a Book-Entry Certificate, the Person who is the owner of such Book-Entry Certificate, as reflected on the books of the Clearing Agency, or on the books of a Person maintaining an account with such Clearing Agency (directly or as an indirect participant, in accordance with the rules of such Clearing Agency). Certificate Register and Certificate Registrar:The register maintained and the registrar appointed pursuant to Section3.02.The initial Certificate Registrar is the Securities Administrator under this Agreement. Certificateholder:The meaning provided in the definition of “Holder.” Certification Party:As defined in Section 12.05 hereof. Certifying Person:As defined in Section 12.05 hereof. Class:All Certificates bearing the same Class designation as set forth in the Preliminary Statement. 17 Class A Interest: Each of the Class A-1 and Class A-2 Interests. Class B Certificates:As specified in the Preliminary Statement. Class B Interest: Each of the Class B-1 and Class B-2 Interests. Class C Interest: Each of the Class C-1 and Class C-2 Interests. Class Interest Shortfall:As to any Distribution Date and Class, the amount by which the amount described in clause (i) of the definition of Class Optimal Interest Distribution Amount for such Class exceeds the amount of interest actually distributed on such Class on such Distribution Date pursuant to such clause (i). Class M Certificates: As specified in the Preliminary Statement. Class M Senior Certificates: As specified in the Preliminary Statement. Class Optimal Interest Distribution Amount:With respect to any Distribution Date and interest bearing Class or, with respect to any interest bearing Component, the sum of (i) one month’s interest accrued during the related Interest Accrual Period at the Pass-Through Rate for such Class on the related Class Principal Balance, Component Balance, Notional Amount or Component Notional Amount, as applicable, immediately prior to such Distribution Date, subject to reduction as provided in Section 5.02(d) and (ii) any Class Unpaid Interest Amounts for such Class or Component. Class P Distribution Amount:For each Distribution Date, an amount equal to the total of all Prepayment Penalties received by the Securities Administrator from the Servicers on the Mortgage Loans in the prior Due Period.The Class P Distribution Amount is not part of the Available Funds and is therefore not available for distributions to the other Classes of Certificates. Class Principal Balance:With respect to any Class of Certificates and as to any date of determination, the aggregate of the Certificate Balances of all Certificates of such Class as of such date. Class Principal Balance:With respect to any Class and as to any date of determination, the aggregate of the Certificate Balances of all Certificates of such Class as of such date. Class Subordination Percentage:With respect to any Distribution Date and each Class of Subordinated Certificates, the quotient (expressed as a percentage) of (a)the Class Principal Balance of such Class of Subordinated Certificates immediately prior to such Distribution Date, divided by (b)the aggregate of the Class Principal Balances of all Classes of Certificates (other than the Notional Amount Certificates) immediately prior to such Distribution Date. Class Unpaid Interest Amounts:As to any Distribution Date and Class of interest bearing Certificates, the amount by which the aggregate Class Interest Shortfalls for such Class on prior Distribution Dates exceeds the amount distributed on such Class on prior Distribution Dates pursuant to clause (ii) of the definition of Class Optimal Interest Distribution Amount. 18 Clearing Agency:An organization registered as a “clearing agency” pursuant to Section17A of the Securities Exchange Act of 1934, as amended.As of the Closing Date, the Clearing Agency shall be The Depository Trust Company. Clearing Agency Participant:A broker, dealer, bank, other financial institution or other Person for whom from time to time a Clearing Agency effects book-entry transfers and pledges of securities deposited with the Clearing Agency. Closing Date:June 29, 2007. Code:The Internal Revenue Code of 1986, as amended, and as it may be further amended from time to time, any successor statutes thereto, and applicable U.S. Department of Treasury regulations issued pursuant thereto in temporary or final form. Collateralization Event:Not Applicable. Commission:The U.S. Securities and Exchange Commission. Compensating Interest Payment:As to any Distribution Date, an amount equal to the lesser of (i) the Prepayment Interest Shortfall on the Mortgage Loans serviced by such Servicer with respect to such Distribution Date and (ii) the portion of the applicable Servicing Fee that the related Servicer is required to remit to the Trust as compensation therefor in accordance with the terms of the related Purchase and Servicing Agreement. Component:As specified in the Preliminary Statement. Component Balance:With respect to any Component and any Distribution Date, the Initial Component Balance thereof on the Closing Date, (A) plus any Subsequent Recoveries added to the Component Balance of such Component pursuant to Section 5.02, (B) minus the sum of all amounts applied in reduction of the principal balance of such Component and Realized Losses allocated thereto on previous Distribution Dates. Component Certificates:As specified in the Preliminary Statement. Component Notional Amount:Not Applicable. Confirmation:Not Applicable. Consent:A document executed by the Cooperative Corporation (i) consenting to the sale of the Cooperative Unit to the Mortgagor and (ii) certifying that all maintenance charges relating to the Cooperative Unit have been paid. Controlling Person:With respect to any Person, any other Person who “controls” such Person within the meaning of the Securities Act. Cooperative Corporation:The entity that holds title (fee or an acceptable leasehold estate) to the real property and improvements constituting the Cooperative Property and which 19 governs the Cooperative Property, which Cooperative Corporation must qualify as a Cooperative Housing Corporation under Section216 of the Code. Cooperative Loan:A Mortgage Loan secured by Cooperative Shares and a Proprietary Lease, if any. Cooperative Property:The real property and improvements owned by the Cooperative Corporation, that includes the allocation of individual dwelling units to the holders of the shares of the Cooperative Corporation. Cooperative Shares:Shares issued by a Cooperative Corporation. Cooperative Unit:With respect to any Cooperative Loan, a specific unit in a Cooperative Property. Corporate Trust Office:With respect to the Trustee, the designated office of the Trustee in the State of Illinois at which at any particular time its corporate trust business with respect to this Agreement is administered, which office at the date of the execution of this Agreement is located at 135 South LaSalle Street, Suite 1511, Chicago, Illinois 60603, Attn: Global Securities and Trust Services MSM 2007-11AR, and which is the address to which notices to and correspondence with the Trustee should be directed, or at such other address as the Trustee may designate from time to time by notice to the Certificateholders, the Depositor, the Master Servicer and the Securities Administrator or the principal corporate trust office of any successor Trustee.With respect to the Certificate Registrar and presentment of Certificates for registration of transfer, exchange or final payment, Wells Fargo Bank, National Association, Sixth Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust, Morgan Stanley Mortgage Loan Trust 2007-11AR, and for all other purposes, P.O. Box 98, Columbia, Maryland 21046 (or for overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland 21045), Attention: Corporate Trust, Morgan Stanley Mortgage Loan Trust 2007-11AR. Corridor Contract:Not Applicable. Corridor Contract Counterparty:Not Applicable. Corridor Contract Scheduled Termination Date:Not Applicable. Cross-Over Situation:For any Distribution Date and for any Loan Group (after taking into account principal distributions on such Distribution Date) a Cross-Over Situation exists with respect to the Class A and Class B Interests of the Loan Group if such Interests in the aggregate are less than 1% of the Assumed Balance of the related Loan Group. Current Interest:For any Distribution Date and any Class of Certificates, the interest accrued during the related Interest Accrual Period at the Pass-Through Rate for such Class of Certificates on the related Class Principal Balance immediately prior to such Distribution Date. Custodial Account:Each custodial account (other than an Escrow Account) established and maintained by a Servicer pursuant to a Purchase and Servicing Agreement. 20 Custodial Agreement:Not Applicable. Custodial Delivery Failure:With respect to any Custodian appointed hereunder, as defined in Section 6.21 hereof. Custodian:A Person who is at anytime appointed by the Depositor as a custodian of the Mortgage Documents and the Trustee Mortgage Files.The initial Custodian is LaSalle Bank National Association. Custodian Certification:As defined in Section 2.01. Cut-off Date:June 1, 2007. Cut-off Date Pool Principal Balance:$406,052,662.58. Cut-off Date Principal Balance:As to any Mortgage Loan, the Stated Principal Balance thereof as of the close of business on the Cut-off Date. Debt Service Reduction:With respect to any Mortgage Loan, a reduction by a court of competent jurisdiction in a proceeding under the Bankruptcy Code in the Scheduled Payment for such Mortgage Loan which became final and non-appealable, except such a reduction resulting from a Deficient Valuation or any reduction that results in a permanent forgiveness of principal. Deceased Holder: Not Applicable. Defaulted Swap Termination Payment:Not Applicable. Defective Mortgage Loan:The meaning specified in Section2.05(a). Deficient Valuation:With respect to any Mortgage Loan, a valuation of the related Mortgaged Property by a court of competent jurisdiction in an amount less than the then outstanding indebtedness under the Mortgage Loan, or any reduction in the amount of principal to be paid in connection with any Scheduled Payment that results in a permanent forgiveness of principal, which valuation or reduction results from an order of such court which is final and non-appealable in a proceeding under the Bankruptcy Code. Definitive Certificate:A Certificate of any Class issued in definitive, fully registered, certificated form.As of the Closing Date the Classes of Certificates being issued as “Definitive Certificates” are set forth in the Preliminary Statement. Delay Certificates: As specified in the Preliminary Statement. Deleted Mortgage Loan:A Mortgage Loan that is repurchased, or replaced or to be replaced with a Replacement Mortgage Loan. Delinquent:Any Mortgage Loan with respect to which the Scheduled Payment due on a Due Date is not received. Depositable Certificates:As specified in the Preliminary Statement. 21 Depositor:Morgan Stanley Capital I Inc., a Delaware corporation having its principal place of business in New York, or its successors in interest. Depository:Cede & Co., or any other organization registered as a “clearing agency” pursuant to Section 17A of the Securities Exchange Act of 1934, as amended.The Depository shall initially be the registered Holder of the Book-Entry Certificates.The Depository shall at all times be a “clearing corporation” as defined in Section 8-102(a)(5) of the Uniform Commercial Code of the State of New York. Determination Date:With respect to each Servicer, the “Determination Date” set forth in the related Purchase and Servicing Agreement. Disqualified Organization:A “disqualified organization” as defined in Section 860E(e)(5) of the Code. Distribution Account:The separate Eligible Account created and maintained by the Securities Administrator, on behalf of the Trustee, pursuant to Section4.01.Funds in the Distribution Account (exclusive of any earnings on investments made with funds deposited in the Distribution Account) shall be held in trust for the Trustee and the Certificateholders for the uses and purposes set forth in this Agreement. Distribution Account Deposit Date:With respect to each Servicer, not later than 1:00 p.m., New York time, on 18th day of each calendar month after the initial issuance of the Certificates or, if such 18th day is not a Business Day, either the immediately preceding or immediately following Business Day, as set forth in the related Acknowledgement, commencing in July 2007. Distribution Date:The 25th day of each month or, if such 25th day is not a Business Day, the next succeeding Business Day, commencing in July 2007. Due Date:With respect to any Distribution Date, the first day of the month in which such Distribution Date occurs.With respect to any Mortgage Loan, the date on which a Scheduled Payment is due under the related Mortgage Note as indicated in the applicable Purchase and Servicing Agreement. Due Period:As to any Distribution Date, the period beginning on the second day of the calendar month preceding the calendar month in which such Distribution Date occurs to, and including the first day of the calendar month in which such Distribution Date occurs. EDGAR:The Commission’s Electronic Data Gathering, Analysis and Retrieval system. Eligible Account:Any of (i)an account or accounts maintained with a federal or state chartered depository institution or trust company that is an Eligible Institution, the short-term unsecured debt obligations of which (or, in the case of a depository institution or trust company that is the principal subsidiary of a holding company, the debt obligations of such holding company) have the highest short-term ratings of each Rating Agency at the time any amounts are held on deposit therein, or (ii) a trust account or accounts maintained with the corporate trust department of a federal depository institution or state-chartered depository institution subject to 22 the regulations regarding fiduciary funds on deposit similar to Title 12 of the U.S. Code of Federal Regulations Section 9.10(b) which, in either case, has corporate trust powers and is acting in its fiduciary capacity, or (iii)any other account acceptable to each Rating Agency, as evidenced by a signed writing delivered by each Rating Agency. Eligible Accounts may bear interest, and may include, if otherwise qualified under this definition, accounts maintained with the Trustee, the Paying Agent, the Securities Administrator or the Master Servicer. Eligible Institution:An institution having the highest short-term debt rating, and one of the two highest long-term debt ratings of the Rating Agencies or the approval of the Rating Agencies.Upon a downgrade in the rating of an Eligible Institution at which an Eligible Account is held below the required ratings set forth in the definition of Eligible Account, within 30 days of such downgrade, such account will be transferred to an account meeting the requirements of the definition of Eligible Account; provided, however, that this transfer requirement may be waived by the applicable Rating Agency. ERISA:The Employee Retirement Income Security Act of 1974, as amended. ERISA-Qualifying Underwriting:A best efforts or firm commitment underwriting or private placement that meets the requirements of an Underwriter’s Exemption. ERISA-Restricted Certificate:As specified in the Preliminary Statement. Escrow Account:With respect to each Mortgage Loan, as defined in Article I of the related Purchase and Servicing Agreement. ES Trust: The separate trust created under this Agreement pursuant to Section 4.03(a). ES Trust Certificate:Any Class of Certificates issued by the ES Trust and representing beneficial ownership of one or more uncertificated Master REMIC Interests held by such ES Trust. Estoppel Letter:A document executed by the Cooperative Corporation certifying, with respect to a Cooperative Unit, (i) the appurtenant Proprietary Lease will be in full force and effect as of the date of issuance thereof, (ii) the related stock certificate was registered in the Mortgagor’s name and the Cooperative Corporation has not been notified of any lien upon, pledge of, levy of execution on or disposition of such stock certificate, and (iii) the Mortgagor is not in default under the appurtenant Proprietary Lease and all charges due the Cooperative Corporation have been paid. Event of Default:Any one of the conditions or circumstances enumerated in Section6.14. Excess Loss:The amount of any (i)Fraud Loss on a Mortgage Loan realized after the Fraud Loss Coverage Termination Date, (ii)Special Hazard Loss on a Mortgage Loan realized after the Special Hazard Coverage Termination Date or (iii)Bankruptcy Loss on a Mortgage Loan realized after the Bankruptcy Coverage Termination Date. Excess Priority Amount:Not Applicable. 23 Excess Subordinated Amount:Not Applicable. Exchange Act:The Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. Exchange Act Reports:Any reports on Form 10-D, Form 8-K and Form 10-K required to be filed with respect to the Trust Fund under the Exchange Act. Exchangeable Certificates:As specified in the Preliminary Statement. Exchangeable Certificates Distribution Account:The separate Eligible Account created and maintained by the Securities Administrator on behalf of the ES Trust pursuant to Section 4.03(a) in the name of the Securities Administrator, on behalf of the Trustee for the benefit of the Holders of the Exchangeable Certificates and designated “Wells Fargo Bank National Association in trust for registered Holders of Morgan Stanley Mortgage Loan Trust 2007-11AR, Mortgage Pass-Through Certificates, Series 2007-11AR.”Funds in the Exchangeable Certificates Distribution Account shall be held in trust for the Certificateholders for the uses and purposes set forth in this Agreement. Extra Principal Distribution Amount:Not Applicable. Fannie Mae:The entity formerly known as the Federal National Mortgage Association, a federally chartered and privately owned corporation organized and existing under the Federal National Mortgage Association Charter Act, or any successor thereto. FDIC:The Federal Deposit Insurance Corporation or any successor thereto. FHLMC:The Federal Home Loan Mortgage Corporation, a corporate instrumentality of the United States created and existing under TitleIII of the Emergency Home Finance Act of 1970, as amended, or any successor thereto. Final Custodian Certification:As defined in Section 2.02 hereof. FNBN Mortgage Loan:Each Mortgage Loan originated by First National Bank of Nevada and listed on the Mortgage Loan Schedule. FNBN Purchase Agreement:The Mortgage Loan Purchase Agreement listed in Exhibit E hereto between the Seller and First National Bank of Nevada. Fiscal Agent:Not Applicable. Fitch:Fitch, Inc., or any successor thereto.If Fitch is designated as a Rating Agency in the Preliminary Statement, for purposes of Section 11.07 the address for notices to Fitch shall be Fitch,Inc., One State Street Plaza, New York, New York10004, Attention: Residential Mortgage Surveillance Group, or such other address as Fitch may hereafter furnish to the Depositor, the Trustee and the Master Servicer. Form 8-K Disclosure:As defined in Section 12.03 hereof. 24 Fraud Loan:A Liquidated Mortgage Loan as to which a Fraud Loss has occurred, as reported by the related Servicer to the Master Servicer. Fraud Loss Coverage Amount:As of the Closing Date, (x) $12,181,579.88, subject to reduction from time to time, by the amount of Fraud Losses allocated to the Certificates.The Fraud Loss Coverage Amount will be reduced, from time to time, by the amount of Fraud Losses allocated to the Certificates. In addition, the Fraud Loss Coverage Amount will be reduced on the fifth anniversary of the Cut-off Date, to zero and on the first, second, third and fourth anniversaries of the Cut-off Date, to an amount equal to the lesser of (x) 2%, in the case of the first anniversary, and 1%, in the case of the second, third and fourth anniversaries, of the then current aggregate Stated Principal Balance of the Mortgage Loans and (y) the excess of the Fraud Loss Coverage Amount as of the preceding anniversary of the Cut-off Date over the cumulative amount of Fraud Losses allocated to the Certificates since the preceding anniversary. Fraud Loss Coverage Termination Date:The point in time at which the Fraud Loss Coverage Amount is reduced to zero. Fraud Losses:Realized Losses on Mortgage Loans as to which a loss is sustained by reason of a default arising from fraud, dishonesty or misrepresentation in connection with the related Mortgage Loan, including a loss by reason of the denial of coverage under any related Primary Mortgage Insurance Policy because of such fraud, dishonesty or misrepresentation. Global Securities:The global certificates representing the Book-Entry Certificates. GMAC Serviced Mortgage Loan:Each Mortgage Loan serviced by GMAC Mortgage, LLC and listed on the Mortgage Loan Schedule. GMAC Servicing Agreement:The Servicing Agreement listed in Exhibit E hereto between the Seller and GMAC Mortgage, LLC. Grantor Trust:A trust described in Section 671 of the Code, the items of income, deductions and credits of which must be included in computing the taxable income and credits of the person treated as the owner of such trust (either the grantor or other person designated under the Code). Group 1 Certificates:As specified in the Preliminary Statement. Group 1 Mortgage Loans:The Mortgage Loans in Loan Group 1. Group 1 Senior Certificates:As specified in the Preliminary Statement. Group 1 Subordinated Certificates:As specified in the Preliminary Statement. Group 1 Net WAC:With respect to each Distribution Date, a per annum rate equal to (i) the Weighted Average Net Mortgage Rate of the Group 1 Mortgage Loans as of the first day of the month preceding the month in which such Distribution Date occurs minus (ii) the product of (a) 0.01% and (b) the Notional Balance of the Class 1-L-IO Certificates immediately prior to that Distribution Date,divided by the aggregate Stated Principal Balance of the Group 1 Mortgage 25 Loans as of the as of the end of the Due Period related to the immediately prior Distribution Date (after giving effect to the distributions made on that Distribution Date). Group 2 Mortgage Loans:The Mortgage Loans in Loan Group 2. Group 2 Senior Certificates:As specified in the Preliminary Statement. Group 2 Subordinated Certificates:As specified in the Preliminary Statement. Group 2 Net WAC:With respect to each Distribution Date, a per annum rate equal to (i) the Weighted Average Net Mortgage Rate of the Group 2 Mortgage Loans as of the first day of the month preceding the month in which such Distribution Date occurs minus (ii) the product of (a) 0.01% and (b) the Notional Balance of the Class 2-L-IO Certificates immediately prior to that Distribution Date,divided by the aggregate Stated Principal Balance of the Group 2 Mortgage Loans as of the as of the end of the Due Period related to the immediately prior Distribution Date (after giving effect to the distributions made on that Distribution Date). Holder:The registered owner of any Certificate as recorded on the books of the Certificate Registrar except that, solely for the purposes of taking any action or giving any consent pursuant to this Agreement, any Certificate registered in the name of the Depositor, the Trustee, the Master Servicer, the Securities Administrator and any Servicer, or any Affiliate thereof shall be deemed not to be outstanding in determining whether the requisite percentage necessary to effect any such consent has been obtained, except that, in determining whether the Trustee or the Securities Administrator shall be protected in relying upon any such consent, only Certificates that a Responsible Officer of the Trustee or the Securities Administrator, respectively, knows to be so owned shall be disregarded.The Trustee or the Securities Administrator may request and conclusively rely on certifications by the Depositor, the Master Servicer, the Securities Administrator or any Servicer in determining whether any Certificates are registered to an Affiliate of the Depositor, the Master Servicer, the Securities Administrator or any Servicer. HUD:The United States Department of Housing and Urban Development, or any successor thereto. Indemnifying Party:As specified in Section 12.08 hereof. Independent:When used with respect to any Accountants, a Person who is “independent” within the meaning of Rule2-01(b) of the Securities and Exchange Commission’s RegulationS-X.When used with respect to any other Person, a Person who (a)is in fact independent of another specified Person and any Affiliate of such other Person, (b)does not have any material direct financial interest in such other Person or any Affiliate of such other Person, and (c)is not connected with such other Person or any Affiliate of such other Person as an officer, employee, promoter, underwriter, trustee, partner, director or Person performing similar functions. Index:As to each Mortgage Loan, the index from time to time in effect for adjustment of the Mortgage Rate as set forth as such on the related Mortgage Note. 26 Initial Authorized Determination:With respect to any Depositable Certificate or Exchangeable Certificate, the amount set forth with respect to such Class in Schedule C under the heading, “Original Certificate Balance or Notional Amount”. Initial Bankruptcy Coverage Amount:$195,361.01. Initial Component Balance:As specified in the Preliminary Statement. Initial Custodian Certification:As defined in Section 2.02. Initial Optional Termination Date:The first Distribution Date following the date on which the aggregate Stated Principal Balance of the Mortgage Loans is equal to or less than 1% of the aggregate Stated Principal Balance thereof as of the Cut-off Date. Insurance Agreement:Not Applicable. Insurance Policy:With respect to any Mortgage Loan, any insurance policy, including all names and endorsements thereto in effect, including any replacement policy or policies for any Insurance Policies. Insurance Proceeds:Proceeds paid by any Insurance Policy (excluding proceeds required to be applied to the restoration and repair of the related Mortgaged Property or released to the Mortgagor), in each case other than any amount included in such Insurance Proceeds in respect of Insured Expenses and the proceeds from any Limited Purpose Surety Bond. Insured Certificates:Not Applicable. Insured Expenses:Expenses covered by an Insurance Policy or any other insurance policy with respect to the Mortgage Loans. Insured Payment:Not Applicable. Interest Accrual Period:With respect to each Class of Delay Certificates, its corresponding Subsidiary REMIC Regular Interest and any Distribution Date, the calendar month prior to the month of such Distribution Date.With respect to any Class of Non-Delay Certificates, its corresponding Subsidiary REMIC Regular Interest and each Distribution Date, the one month period commencing on the 25th day of the calendar month preceding the month in which such Distribution Date occurs and ending on the 24th day of the calendar month in which such Distribution Date occurs. For purposes of computing interest accruals on each Class of Certificates, each Interest Accrual Period has 30 days in such month and each year is assumed to have 360 days. Interest Carry Forward Amount:Not Applicable. Interest Determination Date:With respect to any Interest Accrual Period for any Class of LIBOR Certificates, the second LIBOR Business Day prior to the first day of such Interest Accrual Period. 27 Interest Distribution Amount:Not Applicable. Interest Remittance Amount:Not Applicable. Interest Transfer Amount:Not Applicable. Investor Based Exemption:Any of Prohibited Transaction Class Exemption (“PTCE”) 84-14 (for transactions by independent “qualified professional asset managers”), PTCE 90-1 (for transactions by insurance company pooled separate accounts), PTCE 91-38 (for transactions by bank collective investment funds), PTCE 95-60 (for transactions by insurance company general accounts), PTCE 96-23 (for transactions effected by “in house asset managers”) the service provider exemption provided by Section 308(b)(17) of ERISA and Section 4975(d)(20) of the Code, or any comparable exemption available under Similar Law. Last Scheduled Distribution Date:The Distribution Date in June 2037. Latest Possible Maturity Date:The Distribution Date in June 2037. LIBOR:The London interbank offered rate for one-month United States dollar deposits calculated in the manner described in Section 5.09. LIBOR Business Day:Any day on which banks in London, England and The City of New York are open and conducting transactions in foreign currency and exchange. LIBOR Certificates:As specified in the Preliminary Statement. Limited Purpose Surety Bond:Collectively, Ambac Assurance Corporation Surety Bond No. AB0039BE and any other Limited Purpose Surety Bond securing an Additional Collateral Mortgage Loan. Liquidated Mortgage Loan:With respect to any Distribution Date, a defaulted Mortgage Loan (including any REO Property) which was liquidated in the calendar month preceding the month of such Distribution Date and as to which the related Servicer has certified (in accordance with its Purchase and Servicing Agreement) that it has received all amounts it expects to receive in connection with the liquidation of such Mortgage Loan including the final disposition of an REO Property. Liquidation Proceeds:Amounts, including Insurance Proceeds, received in connection with the partial or complete liquidation of defaulted Mortgage Loans, whether through trustee’s sale, foreclosure sale or otherwise or amounts received in connection with any condemnation or partial release of a Mortgaged Property and any other proceeds received in connection with an REO Property. Living Holders:Not Applicable. Loan Group:Any of Loan Group 1 or Loan Group 2, as applicable. 28 Loan Group 1:All Mortgage Loans identified as Group 1 Mortgage Loans on the Mortgage Loan Schedule. Loan Group 2:All Mortgage Loans identified as Group 2 Mortgage Loans on the Mortgage Loan Schedule. Loan Group Percentage:As to any Loan Group and any Distribution Date, the fraction, expressed as a percentage, the numerator of which is the aggregate Stated Principal Balance of all of the Mortgage Loans in that Loan Group as of the related Due Date, and the denominator of which is the aggregate Stated Principal Balance of all of the Mortgage Loans as of that Due Date. Loan Group Principal Balance:As to any Distribution Date and Loan Group, the aggregate Stated Principal Balance of the Mortgage Loans in that Loan Group outstanding on the Due Date in the month preceding the month of the Distribution Date (after giving effect to prepayments received in the Prepayment Period related to such prior Due Date). Loan-To-Value Ratio:With respect to any Mortgage Loan and as to any date of determination, the fraction (expressed as a percentage) the numerator of which is the principal balance of the related Mortgage Loan at such date of determination and the denominator of which is the Appraised Value of the related Mortgaged Property. LPMI Mortgage Loan:Certain Mortgage Loans as to which the lender (rather than the borrower) acquires the Primary Mortgage Insurance Policy and charges the related borrower an interest premium. Master REMIC:As described in the Preliminary Statement. Master Servicer:Wells Fargo Bank, National Association, a national banking association organized under the laws of the United States in its capacity as Master Servicer and any Person succeeding as Master Servicer hereunder or any successor in interest, or if any successor master servicer shall be appointed as herein provided, then such successor master servicer. Master Servicer Compensation:With respect to any Master Servicer that is a successor to Wells Fargo Bank, National Association as Master Servicer, the portion of the earnings on the funds on deposit in the Distribution Account payable on each Distribution Date pursuant to Section 4.02(b)(ii) hereof agreed to by and between such successor Master Servicer and the successor securities administrator; provided, that the sum of such Master Servicer Compensation and the Securities Administrator Compensation payable on each Distribution Date shall not exceed the total earnings on funds in the Distribution Account payable pursuant to Section 4.02(b)(ii) hereof earned since the prior Distribution Date. Memorandum:The private placement memorandum dated the Closing Date, relating to the Private Certificates. MERS:Mortgage Electronic Registration Systems, Inc., a corporation organized and existing under the laws of the State of Delaware, or any successor to Mortgage Electronic Registration Systems, Inc. 29 MERS Mortgage Loan:Any Mortgage Loan registered with MERS on the MERS® System. MERS® System:The system of recording transfers of mortgages electronically maintained by MERS. MIN:The mortgage identification number for any MERS Mortgage Loan. Minimum Auction Price:Not Applicable. MOM Loan:Any Mortgage Loan as to which MERS is acting as mortgagee, solely as nominee for the originator of such Mortgage Loan and its successors and assigns. Moody’s:Moody’s Investors Service, Inc., or any successor thereto.If Moody’s is designated as a Rating Agency in the Preliminary Statement, for purposes of Section 11.07 the address for notices to Moody’s shall be Moody’s Investors Service, Inc., 99 Church Street, New York, New York 10007, Attention: Residential Pass-Through Monitoring, or such other address as Moody’s may hereafter furnish to the Depositor or the Master Servicer. Mortgage:A mortgage, deed of trust or other instrument encumbering a fee simple interest in real property securing a Mortgage Note, together with improvements thereto. Mortgage Documents:With respect to each Mortgage Loan, the mortgage documents required to be delivered to the Custodian. Mortgage Loan:A Mortgage and the related notes or other evidences of indebtedness secured by each such Mortgage conveyed, transferred, sold, assigned to or deposited with the Trustee pursuant to Section2.01 (including any REO Property), including without limitation, each Mortgage Loan listed on the Mortgage Loan Schedule, as amended from time to time. Mortgage Loan Auction Price:Not Applicable. Mortgage Loan Schedule:The schedule attached hereto as Schedule A, which shall identify each Mortgage Loan, as such schedule may be amended by the Depositor or a Servicer from time to time to reflect the addition of Replacement Mortgage Loans to, or the deletion of Deleted Mortgage Loans from, the Trust Fund.Such schedule shall, among other things (i)designate the Servicer servicing such Mortgage Loan and the applicable Servicing Fee Rate; (ii)identify the designated Loan Group in which such Mortgage Loan is included, (iii) identify any LPMI Mortgage Loan and designate the rate at which the premium for such insurance is calculated and (iv) separately identify the Additional Collateral Mortgage Loans, if any. Mortgage Note:The original executed note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage under a Mortgage Loan. Mortgage Rate:As to any Mortgage Loan, the annual rate of interest borne by the related Mortgage Note. 30 Mortgaged Property:The underlying property, including any Additional Collateral, securing a Mortgage Loan which, with respect to a Cooperative Loan, is the related Cooperative Shares and Proprietary Lease. Mortgagor:The obligor on a Mortgage Note. MSMCI Mortgage Loan:A Mortgage Loan sold by the Seller to the Depositor pursuant to the MSMCI Purchase Agreement. MSMCI Purchase Agreement:The Mortgage Loan Purchase Agreement listed in Exhibit E hereto between the Seller and the Depositor. Net Liquidation Proceeds:With respect to any Liquidated Mortgage Loan or any other disposition of related Mortgaged Property, the related Liquidation Proceeds net of Advances, Servicer Advances, Servicing Fees and any other accrued and unpaid servicing fees received and retained in connection with the liquidation of such Mortgage Loan or Mortgaged Property. Net Monthly Excess Cashflow:Not Applicable. Net Mortgage Rate:With respect to any Mortgage Loan and any Distribution Date, the related Mortgage Rate as of the Due Date in the month preceding the month of such Distribution Date reduced by the Aggregate Expense Rate for such Mortgage Loan. Net Prepayment Interest Shortfalls:As to any Distribution Date and Loan Group, the amount by which the aggregate of Prepayment Interest Shortfalls for that Loan Group exceeds the Compensating Interest Payments for that Loan Group and Distribution Date (and any amounts paid by the Master Servicer in respect of such shortfalls pursuant to Section 5.06).Each Class’ pro rata share of the Net Interest Shortfalls on the related Mortgage Loans shall be based on the amount of interest the Class otherwise would have been entitled to receive on such Distribution Date. Net Swap Payment:Not Applicable. Net Swap Receipt:Not Applicable. Net WAC Pass-Through Rate: Not Applicable. Non-Book-Entry Certificate:Any Certificate other than a Book-Entry Certificate. Non-Delay Certificates:As specified in the Preliminary Statement. Non-permitted Foreign Holder:As defined in Section3.03(f). Non-U.S. Person:Any person other than a “United States person” within the meaning of Section7701(a)(30) of the Code. Nonrecoverable Advance:Any portion of an Advance or Servicer Advance previously made or proposed to be made by the Master Servicer and/or a Servicer (as certified in an 31 Officer’s Certificate of such Servicer), which in the good faith judgment of such party, shall not be ultimately recoverable by such party from the related Mortgagor, related Liquidation Proceeds or otherwise. Notional Amount:With respect to any Distribution Date and: (i)the Class 2-X Certificates, the product of (i) a fraction, the numerator of which is 639, and the denominator of which is 1000, and (ii) the aggregate Class Principal Balance of the Class 2-A-5 and Class 2-A-6 Certificates immediately prior to the Distribution Date. (ii)the Class 1-L-IO Certificates, the product of (i) the Pool Factor for the Group 1 Mortgage Loans for that Distribution Date and (ii) $10,000; and (iii)the Class 2-L-IO Certificates, the product of (i) the Pool Factor for the Group 2 Mortgage Loans for that Distribution Date and (ii) $10,000 Notional Amount Certificates:As specified in the Preliminary Statement. Offered Certificates:As specified in the Preliminary Statement. Offering Document:The Prospectus or the Memorandum, as applicable. Officer’s Certificate:A certificate signed by two Authorized Officers of the Depositor or the Chairman of the Board, any Vice Chairman, the President, any Vice President or any Assistant Vice President of the Master Servicer or the Securities Administrator or in the case of any other Person, signed by an authorized officer of such Person, and in each case delivered to the Trustee or the Securities Administrator, as applicable signed by an authorized officer of that Person. Officer’s Certificate of a Servicer:A certificate (i)signed by the Chairman of the Board, the Vice Chairman of the Board, the President, a Managing Director, a Vice President (however denominated), an Assistant Vice President, the Treasurer, the Secretary, or one of the Assistant Treasurers or Assistant Secretaries of a Servicer, or (ii)if provided for herein, signed by a Servicing Officer, as the case may be, and delivered to the Trustee, the Securities Administrator or the Master Servicer, as required hereby. Opinion of Counsel:A written opinion of counsel, reasonably acceptable in form and substance to the Trustee, the Securities Administrator or the Master Servicer, as required hereby, and who may be in-house or outside counsel to the Depositor, the Master Servicer, the Securities Administrator or the Trustee but which must be Independent outside counsel with respect to any such opinion of counsel concerning the transfer of any Residual Certificate or concerning certain matters with respect to ERISA, or the taxation, or the federal income tax status, of each REMIC. Original Applicable Credit Support Percentage:With respect to each of the following Classes of Subordinated Certificates, the corresponding percentage described below, as of the Closing Date: 32 Subordinated Certificates Class B-1 10.75% Class B-2 6.25% Class B-3 4.25% Class B-4 3.00% Class B-5 1.80% Class B-6 0.80% Original Subordinate Principal Balance:With respect to any Loan Group and any date of determination on or prior to a Senior Termination Date, the Subordinated Portion for that Loan Group as of the Cut-off Date.With respect to any Loan Group and any date of determination after a Senior Termination Date, the aggregate Class Principal Balance of the Subordinated Certificates as of the Closing Date. Originator:Any one of First National Bank of Nevada, Wachovia Mortgage Corporation and Wilmington Finance, Inc., as applicable. Outstanding Certificate:Any Outstanding Exchangeable Certificate and Outstanding Depositable Certificate. Outstanding Depositable Certificate:Any Depositable Certificate issued hereunder; provided, however, that upon the exchange of any Depositable Certificate pursuant to Section 4.03 hereof, the Depositable Certificate so exchanged shall be deemed no longer to be an Outstanding Depositable Certificate, and the Exchangeable Certificate issued in exchange therefore shall be deemed to be an Outstanding Exchangeable Certificate. Outstanding Exchangeable Certificate: Any Exchangeable Certificate issued hereunder; provided, however, that upon the exchange of any Exchangeable Certificate pursuant to Section 4.03 hereof, the Exchangeable Certificate so exchanged shall be deemed no longer to be an Oustanding Certificate, and each Depositable Certificate issued in exchange therefore shall be deemed to be an Outstanding Depositable Certificate. Overcollateralization Increase Amount:Not Applicable. Overcollateralization Release Amount:Not Applicable. Overcollateralization Target Amount:Not Applicable. Overcollateralized Amount:Not Applicable. Overcollateralized Group:As defined in Section 5.08 hereof. Pass-Through Rate:For any interest bearing Class of Certificates or Component, the per annum rate set forth or calculated in the manner described in the Preliminary Statement. 33 Paying Agent:Any paying agent appointed pursuant to Section3.08.The initial Paying Agent shall be the Securities Administrator under this Agreement. PCOAB:The Public Company Accounting Oversight Board. Percentage Interest:As to any Certificate, the percentage interest evidenced thereby in distributions required to be made on the related Class, such percentage interest being set forth on the face thereof or equal to the percentage obtained by dividing the initial principal balance or notional amount, as applicable, of such Certificate by the aggregate of the Class Principal Balance or Notional Amount, as applicable, of all Certificates of the same Class. Permitted Investments:At any time, any one or more of the following obligations and securities: (i)obligations of the United States or any agency thereof, provided that such obligations are backed by the full faith and credit of the United States; (ii)general obligations of or obligations guaranteed by any state of the United States or the District of Columbia receiving the highest long-term debt rating of each Rating Agency, or such lower rating as shall not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency; (iii)commercial or finance company paper which is then receiving the highest commercial or finance company paper rating of each Rating Agency rating such paper, or such lower rating as shall not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency; (iv)certificates of deposit, demand or time deposits, or bankers’ acceptances issued by any depository institution or trust company incorporated under the laws of the United States or of any state thereof and subject to supervision and examination by federal and/or state banking authorities, provided that the commercial paper and/or long-term unsecured debt obligations of such depository institution or trust company (or in the case of the principal depository institution in a holding company system, the commercial paper or long-term unsecured debt obligations of such holding company, but only if Moody’s is not the applicable Rating Agency) are then rated one of the two highest long-term and the highest short-term ratings of each Rating Agency for such securities, or following a downgrade, withdrawal, or suspension of such institution’s rating, each account should promptly (and in any case within not more than 10 calendar days) be moved to a qualifying institution or to one or more segregated trust accounts in the trust department of such institution, if permitted unless such lower ratings as shall not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency; (v)guaranteed reinvestment agreements issued by any bank, insurance company or other corporation acceptable to the Rating Agencies at the time of the 34 issuance of such agreements, as evidenced by a signed writing delivered by each Rating Agency; (vi)repurchase obligations with respect to any security described in clauses (i) and (ii) above, in either case entered into with a depository institution or trust company (acting as principal) described in clause (iv) above; (vii)securities (other than stripped bonds, stripped coupons or instruments sold at a purchase price in excess of 115% of the face amount thereof) bearing interest or sold at a discount issued by any corporation incorporated under the laws of the United States or any state thereof which, at the time of such investment, have one of the two highest ratings of each Rating Agency (except if the Rating Agency is Moody’s, such rating shall be the highest commercial paper rating of Moody’s for any such series), or such lower rating as shall not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency; (viii)interests in any money market fund which at the date of acquisition of the interests in such fund and throughout the time such interests are held in such fund has the highest applicable rating by each Rating Agency rating such fund or such lower rating as shall not result in a change in the rating then assigned to the Certificates by each Rating Agency, as evidenced by a signed writing delivered by each Rating Agency, including funds for which the Trustee, the Master Servicer, the Securities Administrator or any of its Affiliates is investment manager or adviser; (ix)short-term investment funds sponsored by any trust company or national banking association incorporated under the laws of the United States or any state thereof which on the date of acquisition has been rated by each applicable Rating Agency in their respective highest applicable rating category or following a downgrade, withdrawal, or suspension of such institution’s rating, each account should promptly (and in any case within not more than 10 calendar days) be moved to a qualifying institution or to one or more segregated trust accounts in the trust department of such institution, if permitted unless such lower rating as shall not result in a change in the rating then specified stated maturity and bearing interest or sold at a discount acceptable to each Rating Agency as shall not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency; and (x)such other investments having a specified stated maturity and bearing interest or sold at a discount acceptable to the Rating Agencies as shall not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency; provided, that no such instrument shall be a Permitted Investment if (i) such instrument evidences the right to receive interest only payments with respect to the obligations underlying such instrument or (ii) such instrument would require the Depositor to register as an investment company under the Investment Company Act of 1940, as amended. 35 Person:Any individual, corporation, partnership, joint venture, association, joint-stock company, limited liability company, trust, unincorporated organization or government or any agency or political subdivision thereof. Plan:Any employee benefit plan or other plan or arrangement subject to Section 406 of ERISA or Section 4975 of the Code, including individual retirement accounts and annuities, Keogh plans and collective investment funds and separate accounts in which such plans, accounts or arrangements are invested. Plan Asset Regulations:The Department of Labor regulations set forth in 29 C.F.R. §2510.3-101. Planned Balance:With respect to any group of Planned Principal Classes or Components in the aggregate and any Distribution Date appearing in Schedule B hereto, the Aggregate Planned Balance for such group and Distribution Date.With respect to any other Planned Principal Class or Component and any Distribution Date appearing in Schedule B hereto, the applicable amount appearing opposite such Distribution Date for such Class or Component. Planned Principal Classes:As specified in the Preliminary Statement. Pool Factor: With respect to each Loan Group and Distribution Date, the ten-digit decimal that the Securities Administrator will compute for that Distribution Date expressing the outstanding Stated Principal Balance of the Mortgage Loans in that Loan Group as of the end of the Due Period related to the immediately prior Distribution Date (after giving effect to the distributions made on that Distribution Date) as a proportion of the Cut-off Date Loan Group Principal Balance. Prepayment Interest Shortfall:With respect to each Mortgage Loan, the amount of the shortfall in interest payable on such Mortgage Loan that occurs as a result of the prepayment by the related Mortgagor of such Mortgage Loan calculated in accordance with formula set forth in the related Purchase and Servicing Agreement. Prepayment Penalty:As to a Mortgage Loan, any penalty payable by a Mortgagor in connection with certain partial prepayments and all prepayments in full made within the related Prepayment Penalty Period, the Prepayment Penalties with respect to each applicable Mortgage Loan so held by the Trust Fund being identified in the Prepayment Penalty Schedule. Prepayment Penalty Period:As to any Mortgage Loan, the period of time during which a Prepayment Penalty may be imposed. Prepayment Penalty Schedule:As of any date, the list of Prepayment Penalties included in the Trust Fund on that date (including the Prepayment Penalty summary attached thereto).The Prepayment Penalty Schedule shall set forth the following information with respect to each Prepayment Penalty: · the Mortgage Loan account number; · a code indicating the type of Prepayment Penalty; 36 · the state of origination in which the related Mortgage Property is located; · the first date on which a monthly payment is or was due under the related Mortgage Note; · the term of the Prepayment Penalty; · the original principal amount of the related Mortgage Loan; and · the Cut-off Date Principal Balance of the related Mortgage Loan. The Prepayment Penalty Schedule shall be amended from time to time by the Seller in accordance with this Agreement. Prepayment Period:With respect to any Mortgage Loan and any Distribution Date, the calendar month preceding that Distribution Date. Prepayment Shift Percentage:Not Applicable. Primary Mortgage Insurance Policy:Each policy of primary mortgage guaranty insurance or any replacement policy therefor with respect to any Mortgage Loan. Principal Amount:As to any Distribution Date and Loan Group, the sum of (a) the principal portion of each Scheduled Payment (without giving effect, prior to the Bankruptcy Coverage Termination Date, to any reductions thereof caused by any Debt Service Reductions or Deficient Valuations) due on each Mortgage Loan in the related Loan Group on the related Due Date, (b) the Stated Principal Balance of each Mortgage Loan in the related Loan Group that was repurchased by the Seller or an Originator or purchased by the Master Servicer pursuant to this Agreement as of such Distribution Date, (c) the Substitution Adjustment Amount in connection with any Deleted Mortgage Loan in such Loan Group received with respect to such Distribution Date, (d) any Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal of Mortgage Loans in the related Loan Group that are not yet Liquidated Mortgage Loans received during the calendar month preceding the month of such Distribution Date, (e) with respect to each Mortgage Loan in a Loan Group that became a Liquidated Mortgage Loan during the calendar month preceding the month of such Distribution Date, the amount of the Liquidation Proceeds allocable to principal and, if such Liquidated Mortgage Loan is an Additional Collateral Mortgage Loan, the proceeds of any Additional Collateral from the related Additional Collateral Mortgage Loan, in each case received during the calendar month preceding the month of such Distribution Date with respect to such Mortgage Loan, (f) all Principal Prepayments for such Loan Group received during the related Prepayment Period, (g) any Subsequent Recoveries for such Loan Group received during the calendar month preceding the month of such Distribution Date and (h) any Transfer Payments Received for such Loan Group and Distribution Date less any Transfer Payments Made for such Loan Group and Distribution Date. Principal Distribution Amount:Not Applicable. Principal Prepayment:Any payment of principal by a Mortgagor on a Mortgage Loan that is received in advance of its scheduled Due Date and is not accompanied by an amount 37 representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment. Principal Prepayment in Full:Any Principal Prepayment made by a Mortgagor of the entire principal balance of a Mortgage Loan. Principal Reductions:For each Loan Group, the sum of the Principal Amount and any Realized Losses. Principal Relocation Payment:A payment from any Loan Group to REMIC 1 Interests other than those of their corresponding Loan Group as provided in the Preliminary Statement.Principal Relocation Payments shall be made of principal allocations comprising the Principal Amount from a Loan Group. Principal Remittance Amount:Not Applicable. Priority Amount:Not Applicable. Priority Percentage:Not Applicable. Private Certificate:As specified in the Preliminary Statement. Pro Rata Portion: Not Applicable. Pro Rata Share:As to any Distribution Date, the Subordinated Principal Distribution Amount for a Class of Subordinated Certificates, the portion of the Subordinated Principal Distribution Amount allocable to such Class, equal to the product of the Subordinated Principal Distribution Amount on such Distribution Date and a fraction, the numerator of which is the related Class Principal Balance thereof and the denominator of which is the aggregate of the Class Principal Balances of the Subordinated Certificates. Pro Rata Subordinated Percentage:As to any Distribution Date and Loan Group, 100% minus the Senior Percentage for such Distribution Date. Proceeding:Any suit in equity, action at law or other judicial or administrative proceeding. Proprietary Lease:With respect to any Cooperative Property, a lease or occupancy agreement between a Cooperative Corporation and a holder of related Cooperative Shares. Prospectus:The prospectus supplement dated June 26, 2007, together with the accompanying prospectus dated December 1, 2006, relating to the Offered Certificates. Purchase and Servicing Agreements:Collectively, the mortgage loan purchase and servicing agreements, each as amended by the related Acknowledgement, listed in ExhibitE hereto, as each such agreement may be amended or supplemented from time to time as permitted hereunder. 38 Purchase Date:As defined in Section 7.01(c). Purchase Price:With respect to any Mortgage Loan required or permitted to be purchased by the Seller or Depositor pursuant to this Agreement, or by the related Originator or Servicer pursuant to the related Purchase and Servicing Agreement, an amount equal to the sum of (i)100% of the unpaid principal balance of the Mortgage Loan on the date of such purchase and (ii)accrued interest thereon at the applicable Net Mortgage Rate from the date through which interest was last paid by the Mortgagor to the Due Date in the month in which the Purchase Price is to be distributed to Certificateholders, or such other amount as may be specified in the related Purchase and Servicing Agreement and (iii) costs and damages incurred by the Trust Fund in connection with a repurchase pursuant to Section 2.05 hereof that arises out of a violation of any predatory or abusive lending law with respect to the related Mortgage Loan. Rating Agency:Each of the Rating Agencies specified in the Preliminary Statement.If any such organization or a successor is no longer in existence, “Rating Agency” shall be such nationally recognized statistical rating organization, or other comparable Person, as is designated by the Depositor, notice of which designation shall be given to the Trustee.References herein to a given rating category of a Rating Agency shall mean such rating category without giving effect to any modifiers. Realized Loss:With respect to each Liquidated Mortgage Loan, an amount (not less than zero or more than the Stated Principal Balance of the related Mortgage Loan) as of the date of such liquidation, equal to (i) the Stated Principal Balance of the Liquidated Mortgage Loan as of the date of such liquidation, plus (ii) interest at the Net Mortgage Rate from the Due Date as to which interest was last paid or advanced (and not reimbursed) to Certificateholders up to the Due Date in the month in which Liquidation Proceeds are required to be distributed on the Stated Principal Balance of such Liquidated Mortgage Loan from time to time, minus (iii) the Liquidation Proceeds, if any, received during the month in which such liquidation occurred, to the extent applied as recoveries of interest at the Net Mortgage Rate and to principal of the Liquidated Mortgage Loan.With respect to each Mortgage Loan which has become the subject of a Deficient Valuation, if the principal amount due under the related Mortgage Note has been reduced, the difference between the principal balance of the Mortgage Loan outstanding immediately prior to such Deficient Valuation and the principal balance of the Mortgage Loan as reduced by the Deficient Valuation.With respect to each Mortgage Loan which has become the subject of a Debt Service Reduction and any Distribution Date, the amount, if any, by which the principal portion of the related Scheduled Payment has been reduced. To the extent the Master Servicer or a Servicer receives Subsequent Recoveries with respect to any Mortgage Loan, the amount of the Realized Loss with respect to that Mortgage Loan will be reduced by such Subsequent Recoveries. Recognition Agreement:An agreement among a Cooperative Corporation, a lender and a Mortgagor with respect to a Cooperative Loan whereby such parties (i) acknowledge that such lender may make, or intends to make, such Cooperative Loan, and (ii) make certain agreements with respect to such Cooperative Loan. 39 Recombination Group:The Class or Classes of Depositable Certificates and the related Class or Classes of Exchangeable Certificates included within any particular “Recombination” specified in Schedule C. Record Date:As to any Distribution Date (i) with respect to the Non-Delay Certificates, the last Business Day preceding such Distribution Date (or the Closing Date, in the case of the first Distribution Date) unless such Certificates shall no longer be Book-Entry Certificates, in which case the Record Date shall be the last Business Day of the month preceding the month of such Distribution Date and (ii) in the case of the Delay Certificates (including the Non-Delay Certificates that are subsequently reissued as Definitive Certificates), the last Business Day of the month preceding the month of each Distribution Date. Redemption Price:With respect to any Class of Certificates to be redeemed, an amount equal to 100% of the related Class Principal Balance of the Certificates to be so redeemed, together with interest on such amount at the applicable Pass-Through Rate through the related Accrual Period (as increased by any Class Unpaid Interest Amounts), and including, in the case of the Redemption Price payable in connection with the redemption and retirement of all of the Certificates, the payment of all amounts (including, without limitation, all previously unreimbursed Advances and Servicer Advances and accrued and unpaid Servicing Fees) payable or reimbursable to the Trustee, the Securities Administrator, the Master Servicer, the Servicers or the Custodian pursuant to this Agreement or the Purchase and Servicing Agreements, or the Custodial Agreements (to the extent such amounts are not paid to the Custodian by the Seller). Refinancing Mortgage Loan:Any Mortgage Loan originated in connection with the refinancing of an existing mortgage loan. Regular Certificates:As specified in the Preliminary Statement. Regulation AB:Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and subject to such clarification and interpretation as have been provided by the Commission in the adopting release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or as may be provided by the Commission or its staff from time to time. Reimbursement Amount:Not Applicable. Relevant Servicing Criteria: The Servicing Criteria applicable to the various parties, as set forth on Exhibit O attached hereto.For clarification purposes, multiple parties can have responsibility for the same Relevant Servicing Criteria.With respect to a Servicing Function Participant engaged by the Master Servicer, the Securities Administrator, any Servicer or any Custodian, the term “Relevant Servicing Criteria” may refer to a portion of the Relevant Servicing Criteria applicable to such parties. Relief Act:The Servicemembers’ Civil Relief Act (formerly known as the Soldiers’ and Sailors’ Civil Relief Act of 1940), as amended, and any similar state laws. 40 Relief Act Shortfalls:With respect to any Distribution Date and any Mortgage Loan as to which there has been a reduction in the amount of interest collectible thereon for the most recently ended calendar month as a result of the application of the Relief Act, the amount, if any, by which (i)interest collectible on such Mortgage Loan for the most recently ended calendar month is less than (ii)interest accrued thereon for such month pursuant to the Mortgage Note. Relief Act Reduction:A reduction in the amount of the monthly interest payment on a Mortgage Loan pursuant to the Servicemembers’ Civil Relief Act. REMIC:Each pool of assets in the Trust Fund designated as a REMIC as described in the Preliminary Statement. REMIC 1:As specified in the Preliminary Statement. REMIC 1 Interest:As specified in the Preliminary Statement. REMIC 1 Regular Interest:As specified in the Preliminary Statement. REMIC Provisions:The provisions of the federal income tax law relating to real estate mortgage investment conduits, which appear at Sections860A through 860G of the Code, and related provisions, and regulations, including proposed regulations and rulings, and administrative pronouncements promulgated thereunder, as the foregoing may be in effect from time to time. REO Property:A Mortgaged Property acquired by the Trust Fund through foreclosure or deed-in-lieu of foreclosure in connection with a defaulted Mortgage Loan or otherwise treated as having been acquired pursuant to the REMIC Provisions. Replacement Mortgage Loan:A mortgage loan substituted by an Originator or the Seller for a Deleted Mortgage Loan which must, on the date of such substitution, as confirmed in a Request for Release, (i) have a Stated Principal Balance, after deduction of all Scheduled Payments due in the month of substitution, not in excess of the Stated Principal Balance of the Deleted Mortgage Loan, (ii) if such Mortgage Loan is a fixed-rate Mortgage Loan, have a Mortgage Rate not less than (and not more than two percentage points greater than) the mortgage rate of the Deleted Mortgage Loan, (iii) if such Mortgage Loan is an adjustable-rate Mortgage Loan, have a Mortgage Rate not less than (and not more than two percentage points greater than) the mortgage rate of the Deleted Mortgage Loan, (iv) have a Loan-to-Value Ratio equal to or less than that of the Deleted Mortgage Loan, (v) have a remaining term to maturity not greater than (and not more than one year less than) that of the Deleted Mortgage Loan, (vi) is otherwise acceptable to the Seller, (vii) if such Mortgage Loan is an adjustable-rate Mortgage Loan, have the same adjustment date as that of the Deleted Mortgage Loan, (viii) if such Mortgage Loan is an adjustable-rate Mortgage Loan, have a minimum Mortgage Rate not less than that of the Deleted Mortgage Loan, (ix) if such Mortgage Loan is an adjustable-rate Mortgage Loan, have the same Index as that of the Deleted Mortgage Loan, (x) comply with all of the representations and warranties set forth in the related underlying servicing agreement, as modified by any related assignment thereof, and (xi)shall be accompanied by an Opinion of Counsel that such Replacement Mortgage Loan would not adversely affect the REMIC status of any REMIC 41 created hereunder or would not otherwise be prohibited by this Pooling and Servicing Agreement. Replacement Swap Counterparty Payment:Not Applicable. Reportable Event:As defined in Section 12.03 hereof. Reporting Party:The Depositor, any Originator, the Master Servicer, any Custodian, any Servicer, any originator identified in the Prospectus Supplement, any credit enhancement provider described herein and any other material transaction party as may be mutually agreed between the Depositor and the Master Servicer from time to time for the purpose of complying with the requirements of the Commission. Reporting Subcontractor:With respect to the Master Servicer, the Securities Administrator or the Custodian, any Subcontractor determined by such Person pursuant to Section 12.08(b) to be “participating in the servicing function” within the meaning of Item 1122 of Regulation AB.References to a Reporting Subcontractor shall refer only to the Subcontractor of such Person and shall not refer to Subcontractors generally. Repurchase Price:With respect to any Mortgage Loan purchased from the Trust pursuant to Section 2.07 hereof, 100% of the unpaid principal balance of such Mortgage Loan, plus all related accrued and unpaid interest, and the amount of any unreimbursed Servicing Advances made by the Servicers or the Master Servicer related to the Mortgage Loan. Request for Release:The Request for Release submitted by the applicable Servicer to the Trustee or the applicable Custodian, as applicable, substantially in the form of Exhibit M or the equivalent form under the applicable Custodial Agreement. Required Coupon:Not Applicable. Required Distributions:Not Applicable. Reserve Fund:Not Applicable. Reserve Fund Deposit:Not Applicable. Residual Certificate:The ClassA-R Certificates. Responsible Officer:With respect to the Trustee, any officer in the corporate trust department or similar group of the Trustee with direct responsibility for the administration of this Agreement and also, with respect to a particular corporate trust matter, any other officer to whom such matter is referred because of his or her knowledge of and familiarity with the particular subject.With respect to the Master Servicer, any officer in its master servicing operations with direct responsibility for the Administration of this Agreement.With respect to the Securities Administrator, any officer in the corporate trust department or similar group of the Securities Administrator with direct responsibility for the administration of this Agreement and also, with respect to a particular corporate trust matter, any other officer to whom such matter is referred because of his or her knowledge of and familiarity with the particular subject. 42 Restricted Classes:As defined in Section 5.02(e). Restricted Global Security:As defined in Section3.01(c). Reuters Page LIBOR01: The display designated as “LIBOR01” on Reuters (or such other page as may replace Reuters Page LIBOR01 on that service for the purpose of displaying London interbank offered rates of major banks). Rule 144A:Rule 144A under the Securities Act. Sarbanes-Oxley Act: The Sarbanes-Oxley Act of 2002 and the rules and regulations of the Commission promulgated thereunder (including any interpretations thereof by the Commission’s staff). Sarbanes-Oxley Certification:A written certification covering the activities of all Servicing Function Participants and signed by a senior officer of the Master Servicer in charge of the master servicing function that complies with (i) the Sarbanes-Oxley Act of 2002, as amended from time to time, and (ii) Exchange Act Rules 13a-14(d) and 15d-14(d), as in effect from time to time. S&P:Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.If S&P is designated as a Rating Agency in the Preliminary Statement, for purposes of Section 11.07 the address for notices to S&P shall be Standard & Poor’s, 55 Water Street, New York, New York 10041, Attention: Mortgage Surveillance Monitoring, or such other address as S&P may hereafter furnish to the Depositor and the Master Servicer. Scheduled Balances:Not Applicable. Scheduled Payment:The scheduled monthly payment on a Mortgage Loan due on any Due Date allocable to principal and/or interest on such Mortgage Loan which, unless otherwise specified in the related Purchase and Servicing Agreement, shall give effect to any related Debt Service Reduction and any Deficient Valuation that affects the amount of the monthly payment due on such Mortgage Loan. Scheduled Principal Classes:As specified in the Preliminary Statement. Scheduled Principal Distribution Amount:Not Applicable. Securities Act:The Securities Act of 1933, as amended, and the rules and regulations thereunder. Securities Administrator:Wells Fargo Bank, National Association, not in its individual capacity but solely as Securities Administrator, or any successor in interest, or if any successor Securities Administrator shall be appointed as herein provided, then such successor Securities Administrator. Securities Administrator Compensation: With respect to any Securities Administrator that is a successor to Wells Fargo Bank, National Association as Securities Administrator, the portion 43 of the earnings on the funds on deposit in the Distribution Account payable on each Distribution Date pursuant to Section 4.02(b)(ii) hereof agreed to by and between such Securities Administrator and the successor master servicer; provided, that (x) such Securities Administrator Compensation payable on each Distribution Date shall equal at least one day’s earnings accrued since the prior Distribution Date and (y) the sum of such Securities Administrator Compensation and the Master Servicer Compensation payable on each Distribution Date shall not exceed the total earnings on the funds on deposit in the Distribution Account payable on each Distribution Date pursuant to Section 4.02(b)(ii) hereof earned since the prior Distribution Date. Seller:Morgan Stanley Mortgage Capital Holdings LLC, a New York limited liability company. Senior Certificate Group: As specified in the Preliminary Statement. Senior Certificates:As specified in the Preliminary Statement. Senior Credit Support Depletion Date:The date on which the aggregate Class Principal Balance of the Subordinated Certificates have been reduced to zero. Senior Defaulted Swap Termination Payment:Not Applicable. Senior Enhancement Percentage:Not Applicable. Senior Interest Distribution Amount:Not Applicable. Senior Percentage:As to any Senior Certificate Group and Distribution Date, the percentage equivalent of a fraction the numerator of which is the aggregate Class Principal Balance of each Class of Senior Certificates of such Senior Certificate Group (other than the Notional Amount Certificates) immediately prior to such Distribution Date, and the denominator of which is the aggregate Stated Principal Balance of each Mortgage Loan in the related Loan Group as of the Due Date occurring in the month prior to the month of such Distribution Date (after giving effect to prepayments received in the Prepayment Period related to such prior Due Date); provided, however, that on any Distribution Date after a Senior Termination Date, the Senior Percentage for the Senior Certificates of the related remaining Senior Certificate Group is the percentage equivalent of a fraction, the numerator of which is the aggregate of the Class Principal Balances of each such Class of Senior Certificates (other than the Notional Amount Certificates) of such remaining Senior Certificate Group immediately prior to such Distribution Date, and the denominator of which is the aggregate of the Class Principal Balances of all Classes of Certificates (other than the Notional Amount Certificates) immediately prior to such Distribution Date.In no event will the Senior Percentage be greater than 100%. Senior Prepayment Percentage: As to the Senior Certificates and any Distribution Date during the seven years beginning on the first Distribution Date, 100%.The Senior Prepayment Percentage for any Distribution Date occurring on or after the seventh anniversary of the first Distribution Date will, except as provided herein, be as follows: for any Distribution Date in the first year thereafter, theSenior Percentage plus 70% of theSubordinated Percentage for such Distribution Date; for any Distribution Date in the second year thereafter, theSenior Percentage plus 60% of theSubordinated Percentage for such Distribution Date; for any Distribution Date 44 in the third year thereafter, theSenior Percentage plus 40% of theSubordinated Percentage for such Distribution Date; for any Distribution Date in the fourth year thereafter, theSenior Percentage plus 20% of theSubordinated Percentage for such Distribution Date; and for any Distribution Date thereafter, theSenior Percentage for such Distribution Date (unless on any Distribution Date theSenior Percentage exceeds the Senior Percentage of such Senior Certificate Group as of the Closing Date, in which case the Senior Prepayment Percentage for such Distribution Date will once again equal 100%).Notwithstanding the foregoing, no decrease in any Senior Prepayment Percentage will occur unless (i) both of the Senior Step Down Conditions are satisfied and (ii) if the Two Times Test is satisfied on a Distribution Date, (a) on or before the Distribution Date in June 2010, theSenior Prepayment Percentage will equal theSenior Percentage plus 50% of the Pro Rata Subordinated Percentage and (b) after the Distribution Date in June 2010, theSenior Prepayment Percentage will equal theSenior Percentage. Senior Principal Distribution Amount:As to any Distribution Date and Senior Certificate Group, the sum of (i) the sum, not less than zero, of the Senior Percentage of all amounts described in clauses (a) through (d) of the definition of Principal Amount with respect to the related Loan Group for such Distribution Date, (ii) with respect to any Mortgage Loan in the related Loan Group that became a Liquidated Mortgage Loan during the calendar month preceding the month of such Distribution Date, the lesser of (x) the Senior Percentage of the Stated Principal Balance of such Mortgage Loan and (y) either (A) the Senior Prepayment Percentage of the amount of the Liquidation Proceeds allocable to principal received on the Mortgage Loan, or (B) if an Excess Loss was sustained with respect to such Liquidated Mortgage Loan during such prior calendar month, the Senior Percentage, of the amount of the Liquidation Proceeds allocable to principal received with respect to such Mortgage Loan, and (iii) the sum of (x) the Senior Prepayment Percentage of the amounts described in clause (f) of the definition of Principal Amount with respect to the related Loan Group for such Distribution Date plus (y) the Senior Prepayment Percentage of any Subsequent Recoveries described in clause (g) of the definition of Principal Amount for such Distribution Date; provided, however, that if a Bankruptcy Loss that is an Excess Loss is sustained on a Mortgage Loan in the related Loan Group that is not a Liquidated Mortgage Loan, the Senior Principal Distribution Amount will be reduced on the related Distribution Date by the Senior Percentage of the principal portion of such Bankruptcy Loss; provided further, however, on any Distribution Date after a Senior Termination Date, the Senior Principal Distribution Amount for the remaining Senior Certificate Group will be calculated pursuant to the above formula based on all the Mortgage Loans, as opposed to only the Mortgage Loans in the related Loan Group and, if such Distribution Date is after a Senior Termination Date, shall be reduced by the amount of the principal distribution made pursuant to (a) if the Group 1 Senior Certificates are reduced to zero on such date, Section 5.02(a)(1)(iv)(y) or (b) if the Group 2 Senior Certificates are reduced to zero on such date, Section 5.02(a)(2)(iv)(y). Senior Step Down Conditions: (i) the outstanding principal balance of all Mortgage Loansdelinquent 60 days or more (including any related Mortgage Loans in foreclosure, REO Property and Mortgage Loans the mortgagors of which are in bankruptcy) (averaged over the preceding six month period), as a percentage of the aggregate Class Principal Balance of the Subordinated Certificates, does not equal or exceed 50%, and (ii) cumulative Realized Losses on the Mortgage Loansdo not exceed: (a) commencing with the Distribution Date on the seventh 45 anniversary of the first Distribution Date, 30% of the Original Subordinate Principal Balance, (b) commencing with the Distribution Date on the eighth anniversary of the first Distribution Date, 35% of the Original Subordinate Principal Balance, (c) commencing with the Distribution Date on the ninth anniversary of the first Distribution Date, 40% of the Original Subordinate Principal Balance, (d) commencing with the Distribution Date on the tenth anniversary of the first Distribution Date, 45% of the Original Subordinate Principal Balance, and (e) commencing with the Distribution Date on the eleventh anniversary of the first Distribution Date, 50% of the Original Subordinate Principal Balance. Senior Termination Date:For each Senior Certificate Group, the Distribution Date on which the aggregate Class Principal Balance of the Senior Certificates in that Senior Certificate Group has been reduced to zero. Sequential Portion:Not Applicable. Sequential Trigger Event:Not Applicable. Servicer:Each Servicer under a Purchase and Servicing Agreement, and its respective successors and assigns.As of the Closing Date, the Servicers of the Mortgage Loans shall be GMAC Mortgage, LLC and Wachovia Mortgage Corporation. Servicer Advance:A “Servicer Advance” or “Servicing Advance” as defined in the applicable Purchase and Servicing Agreement. Servicing Criteria:The “servicing criteria” set forth in Item 1122(d) of Regulation AB, as the same may be amended from time to time. Servicing Fee:As to any Distribution Date and each Mortgage Loan, an amount equal to the product of (a)one-twelfth of the related Servicing Fee Rate and (b)the Stated Principal Balance of such Mortgage Loan as of the first day of the related Due Period. Servicing Fee Rate:With respect to each Mortgage Loan and any Distribution Date, the per annum rate specified in the related Purchase and Servicing Agreement. Servicing Function Participant:Any Sub-Servicer, Subcontractor or any other Person, other than each Servicer, the Master Servicer, the Trustee, the Securities Administrator and any Custodian, that is performing activities addressed by the Servicing Criteria. Servicing Officer:Any officer of the related Servicer involved in, or responsible for, the administration and servicing of the related Mortgage Loans whose name and facsimile signature appear on a list of servicing officers furnished to the Master Servicer by the related Servicer on the Closing Date pursuant to the related Purchase and Servicing Agreement, as such list may from time to time be amended. Shift Percentage:Not Applicable Similar Law:As defined in Section 3.03(d) hereof. 46 Special Hazard Coverage Termination Date:The point in time at which the Special Hazard Loss Coverage Amount is reduced to zero. Special Hazard Loss:Any Realized Loss suffered by a Mortgaged Property on account of direct physical loss, as reported by the related Servicer to the Master Servicer, but not including (i)any loss of a type covered by a hazard insurance policy or a flood insurance policy required to be maintained with respect to such Mortgaged Property to the extent of the amount of such loss covered thereby, or (ii)any loss caused by or resulting from: (a)normal wear and tear; (b)fraud, conversion or other dishonest act on the part of the Trustee, the Master Servicer or any of their agents or employees (without regard to any portion of the loss not covered by any errors and omissions policy); (c)errors in design, faulty workmanship or faulty materials, unless the collapse of the property or a part thereof ensues and then only for the ensuing loss; (d)nuclear or chemical reaction or nuclear radiation or radioactive or chemical contamination, all whether controlled or uncontrolled, and whether such loss be direct or indirect, proximate or remote or be in whole or in part caused by, contributed to or aggravated by a peril covered by the definition of the term “Special Hazard Loss;” (e)hostile or warlike action in time of peace and war, including action in hindering, combating or defending against an actual, impending or expected attack: 1.by any government or sovereign power, de jure or de facto, or by any authority maintaining or using military, naval or air forces; or 2.by military, naval or air forces; or 3.by an agent of any such government, power, authority or forces; (f)any weapon of war employing nuclear fission, fusion or other radioactive force, whether in time of peace or war; or (g)insurrection, rebellion, revolution, civil war, usurped power or action taken by governmental authority in hindering, combating or defending against such an occurrence, seizure or destruction under quarantine or customs regulations, confiscation by order of any government or public authority or risks of contraband or illegal transportation or trade. Special Hazard Loss Coverage Amount: With respect to the first Distribution Date, $6,650,000.00.With respect to any Distribution Date after the first Distribution Date, the lesser of (a)the greatest of (i)1% of the aggregate of the principal balances of the Mortgage Loans, (ii)twice the principal balance of the largest Mortgage Loan and (iii)the aggregate of the principal balances of all Mortgage Loans secured by Mortgaged Properties located in the single California postal zip code area having the highest aggregate principal balance of any such zip 47 code area and (b)the Special Hazard Loss Coverage Amount as of the Closing Date less the amount, if any, of Special Hazard Losses allocated to the Certificates since the Closing Date.All principal balances for the purpose of this definition will be calculated as of the first day of the calendar month preceding the month of such Distribution Date after giving effect to Scheduled Payments on the Mortgage Loans then due, whether or not paid. Special Hazard Mortgage Loan:A Liquidated Mortgage Loan as to which a Special Hazard Loss has occurred. Startup Day:The day designated as such pursuant to Section10.01(b) hereof. Stated Principal Balance:As to any Mortgage Loan and Due Date, the unpaid principal balance of such Mortgage Loan as of such Due Date as specified in the amortization schedule at the time relating thereto (before any adjustment to such amortization schedule by reason of any moratorium or similar waiver or grace period) after giving effect to any previous partial Principal Prepayments and Liquidation Proceeds allocable to principal (other than with respect to any Liquidated Mortgage Loan) and to the payment of principal due on such Due Date and irrespective of any delinquency in payment by the related Mortgagor. Stepdown Date:Not Applicable. Subcontractor:Any vendor, subcontractor or other Person that is not responsible for the overall servicing (as “servicing” is commonly understood by participants in the mortgage-backed securities market) of Mortgage Loans but performs one or more discrete functions identified in Item 1122(d) of Regulation AB with respect to Mortgage Loans under the direction or authority of any Servicer (including a Sub-Servicer of any Servicer), the Securities Administrator, the Master Servicer, the Trustee or any Custodian, as the case may be. Subordinated Certificates:As specified in the Preliminary Statement. Subordinated Interest Distribution Amount:Not Applicable. Subordinated Percentage:As to any Distribution Date on or prior to a Senior Termination Date and the portion of the Subordinated Certificates relating to Loan Group 1 or Loan Group 2, as applicable, 100% minus the Senior Percentage for the Senior Certificate Group relating to such Loan Group for such Distribution Date.As to any Distribution Date after a Senior Termination Date, 100% minus the Senior Percentage for the remaining Senior Certificates for such Distribution Date. Subordinated Portion:For any Distribution Date, an amount equal to the excess, if any, of the aggregate Stated Principal Balance of the Mortgage Loans in the related Loan Group as of the end of the Prepayment Period related to the immediately preceding Distribution Date, over the aggregate Class Principal Balance of the Senior Certificates in the related Senior Certificate Group immediately prior to such Distribution Date. Subordinated Prepayment Percentage:As to any Distribution Date and Loan Group, 100% minus the Senior Prepayment Percentage for such Distribution Date. 48 Subordinated Principal Distribution Amount:With respect to any Distribution Date, the sum of the following amounts for each Loan Group, an amount equal to the excess of (A) the sum of (i) the Subordinated Percentage for such Loan Group of all amounts described in clauses (a) through (d) of the definition of “Principal Amount” for that Loan Group and that Distribution Date, (ii) with respect to each Mortgage Loan in that Loan Group that became a Liquidated Mortgage Loan during the calendar month preceding the month of such Distribution Date, the amount of the Liquidation Proceeds allocated to principal received with respect thereto remaining after application thereof pursuant to clause (ii) of the definition of “Senior Principal Distribution Amount”, up to the Subordinated Percentage for such Loan Group of the Stated Principal Balance of that Mortgage Loan, and (iii) the sum ofthe Subordinated Prepayment Percentage for that Loan Group of all amounts described in clause (f) of the definition of “Principal Amount” for such Loan Group and Distribution Date,” and (iv) the Subordinated Prepayment Percentage of any Subsequent Recoveries described in clause (g) of the definition of Principal Amount for such Distribution Date over (B) any Transfer Payments Made for such Loan Group; provided, however, that on any Distribution Date after a Senior Termination Date, the Subordinated Principal Distribution Amount will not be calculated by Loan Group but will equal the amount calculated pursuant to the formula set forth above based on the applicable Subordinated Percentage and Subordinated Prepayment Percentage for the Subordinated Certificates for such Distribution Date with respect to all of the Mortgage Loans as opposed to the Mortgage Loans only in the related Loan Group. Subsequent Recoveries:As to any Distribution Date, with respect to a Liquidated Mortgage Loan that resulted in a Realized Loss in a prior calendar month, amounts received by the Securities Administrator from the related Servicer (net of any related expenses permitted to be reimbursed pursuant to Section 4.02) specifically related to such Liquidated Mortgage Loan. Sub-Servicer:Any Person that (i) is considered to be a Servicing Function Participant, (ii) services Mortgage Loans on behalf of any Servicer, and (iii) is responsible for the performance (whether directly or through sub-servicers or Subcontractors) of Servicing functions required to be performed under this Agreement, any related Servicing Agreement or any sub-servicing agreement that are identified in Item 1122(d) of Regulation AB. Substitution Adjustment Amount:As defined in the second paragraph of Section2.05(b). Substitution Event:Not Applicable. Supplemental Interest Trust:Not Applicable. Swap Account:Not Applicable. Swap Agreement:Not Applicable. Swap Counterparty:Not Applicable. Swap Payment Allocation:Not Applicable. Swap Payment Rate:Not Applicable. 49 Swap Termination Date:Not Applicable. Swap Termination Payment:Not Applicable. Targeted Balance:With respect to any group of Targeted Principal Classes or Components in the aggregate and any Distribution Date appearing in Schedule B hereto, the Aggregate Targeted Balance for such group and Distribution Date.With respect to any other Targeted Principal Class or Component and any Distribution Date appearing in Schedule B hereto, the applicable amount appearing opposite such Distribution Date for such Class or Component. Tax Matters Person:The person designated as “tax matters person” in the manner provided under Treasury regulation § 1.860F-4(d) and temporary Treasury regulation §301.6231(a)(7)1T.Initially, the Tax Matters Person shall be the Securities Administrator. Tax Matters Person Certificate:The Class A-R Certificate with a Denomination of $0.01. Three Month Rolling Average:With respect to the end of the Due Period related to any Distribution Date, the rolling 3 month average percentage of the aggregate Stated Principal Balance of the Mortgage Loans that are 60 or more days Delinquent (including Mortgage Loans in foreclosure, REO Property or discharged in bankruptcy). Trigger Event:Not Applicable. Transfer Payment:Either or both of a Transfer Payment Made or a Transfer Payment Received. Transfer Payment Made:As defined in Section 5.08. Transfer Payment Received:As defined in Section 5.08. Trust:Morgan Stanley Mortgage Loan Trust 2007-11AR. Trust Fund:The corpus of the trust created pursuant to this Agreement consisting of (i) the Mortgage Loans and all interest and principal received on or with respect thereto after the Cut-off Date (other than Scheduled Payments due on or prior to the Cut-off Date) to the extent not applied in computing the Cut-off Date Principal Balance thereof; (ii) all cash, instruments or property held or required to be held in the Custodial Accounts, the Distribution Account and the Exchangeable Certificates Distribution Account, and all amounts deposited therein pursuant to the applicable provisions of this Agreement; (iii) property that secured a Mortgage Loan and has been acquired by foreclosure, deed-in-lieu of foreclosure or otherwise; (iv) the Depositor’s rights assigned to the Trustee under the Purchase and Servicing Agreements, as modified by the Acknowledgements; (v) all insurance policies related to the Mortgage Loans and any insurance proceeds; (vi) the pledge, control and guaranty agreements and the Limited Purpose Surety Bond relating to the Additional Collateral Mortgage Loans; and (vii) all proceeds of the conversion, voluntary or involuntary, of any of the foregoing. 50 Trustee:LaSalle Bank National Association, a national banking association, organized under the laws of the United States and any Person succeeding the Trustee hereunder, or if any successor trustee or any co-trustee shall be appointed as herein provided, then such successor trustee and such co-trustee, as the case may be. Trustee Mortgage Files:With respect to each Mortgage Loan, the Mortgage Documents to be retained in the custody and possession of the Trustee or Custodian on behalf of the Trustee identified in Section 2.01(a) hereof. Two Times Test: As to any Distribution Date, if (i) the Subordinated Percentage for the Subordinated Certificates is at least 200% of the Subordinated Percentage as of the Closing Date, (ii) the outstanding aggregate Stated Principal Balance of all Mortgage Loans delinquent 60 days or more (averaged over the preceding six month period), as a percentage of the aggregate Class Principal Balance of the Subordinated Certificates, does not equal or exceed 50% and (ii) the cumulative Realized Losses on all the Mortgage Loans do not exceed (x) with respect to any Distribution Date on or prior to June 2010, 20% of the Original Subordinate Principal Balance or (y) with respect to any Distribution Date after June 2010, 30% of the Original Subordinate Principal Balance. UCC:The Uniform Commercial Code as enacted in the relevant jurisdiction. Undercollateralized Group:As defined in Section 5.08 hereof. Underwriter:As specified in the Preliminary Statement. Underwriter’s Exemption:Prohibited Transaction Exemption 2002-41, 67 Fed. Reg. 54487 (2002), as amended (or any successor thereto), or any substantially similar administrative exemption granted by the U.S. Department of Labor. Underwriting Agreement:The Underwriting Agreement, dated June 26, 2007, among the Seller, the Depositor and the Underwriter. Uniform Commercial Code:The Uniform Commercial Code as in effect in any applicable jurisdiction from time to time. Unpaid Interest Shortfall Amount:Not Applicable. Unpaid Realized Loss Amount:Not Applicable. Unscheduled Principal Distribution Amount: Not Applicable. Voting Interests:The portion of the voting rights of all the Certificates that is allocated to any Certificate for purposes of the voting provisions of this Agreement.At all times during the term of this Agreement, 1.00% of all Voting Interests shall be allocated to each Class of Notional Amount Certificates and the Class A-R Certificates.Voting Interests shall be allocated among all other Classes of Certificates pro rata based on Class Principal Balances for each Class then outstanding.Voting Interests shall be allocated among the Certificates within each such Class in proportion to their Certificate Balances or Percentage Interests.The Holders of each Class of 51 Exchangeable Certificates shall be entitled to exercise Voting Interests in direct proportion to the Voting Interests of the related Class or Classes of Depositable Certificates. Weighted Average Net Mortgage Rate:As to any Distribution Date, the average of the Net Mortgage Rate of each Mortgage Loan, weighted on the basis of its Stated Principal Balance as of the end of the Prepayment Period related to the immediately preceding Distribution Date. Wachovia Originated Mortgage Loan:Each Mortgage Loan originated by Wachovia Mortgage Corporation and listed on the Mortgage Loan Schedule. Wachovia Purchase Agreement:The Mortgage Loan Purchase and Warranties Agreement listed in Exhibit E hereto between the Seller and Wachovia Mortgage Corporation as seller and servicer. Wachovia Serviced Mortgage Loan:Each Mortgage Loan serviced by Wachovia Mortgage Corporation and listed on the Mortgage Loan Schedule. Wachovia Servicing Agreement:The Servicing Agreement listed in Exhibit E hereto between the Seller and Wachovia Mortgage Corporation. Wilmington Finance Mortgage Loan:Each Mortgage Loan originated by Wilmington Finance, Inc. and listed on the Mortgage Loan Schedule. Wilmington Finance Purchase Agreement:The Seller’s Purchase, Warranties and Servicing Agreement listed in Exhibit E hereto between the Seller and Wilmington Finance, Inc. Yield Supplement Amount: Not Applicable. 52 ARTICLE II DECLARATION OF TRUST; ISSUANCE OF CERTIFICATES Section 2.01.Creation and Declaration of Trust Fund; Conveyance of Mortgage Loans. (a)Concurrently with the execution and delivery of this Agreement, the Depositor does hereby transfer, assign, set over, deposit with and otherwise convey to the Trustee, without recourse, subject to Sections2.02 and 2.05, in trust, all the right, title and interest of the Depositor in and to the Trust Fund.Such conveyance includes, without limitation, (i)the Mortgage Loans, including the right to all payments of principal and interest received on or with respect to the Mortgage Loans on and after the Cut-off Date (other than Scheduled Payments due on or before such date), and all such payments due after such date but received prior to such date and intended by the related Mortgagors to be applied after such date; (ii)all of the Depositor’s right, title and interest in and to all amounts from time to time credited to and the proceeds of the Distribution Account, any Custodial Accounts or any Escrow Account established with respect to the Mortgage Loans; (iii)all of the rights and obligations of the Depositor as assignee of the Seller with respect to the Seller’s rights and obligations under the Purchase and Servicing Agreements pursuant to the Acknowledgements; (iv)all of the Depositor’s right, title or interest in REO Property and the proceeds thereof; (v)all of the Depositor’s rights under any Insurance Policies related to the Mortgage Loans; (vi) $1,000 (which amount has been delivered by the Depositor to the Securities Administrator to be held in the Distribution Account until distributed to the Holders of the Class P Certificates pursuant to Section 5.02(a)); and (vii)if applicable, the Depositor’s security interest in any collateral pledged to secure the Mortgage Loans, including the Mortgaged Properties and any Additional Collateral relating to the Additional Collateral Mortgage Loans, including, but not limited to, the pledge, control and guaranty agreements and the Limited Purpose Surety Bond, to have and to hold, in trust; and the Trustee declares that, subject to the review provided for in Section2.02, it has received and shall hold the Trust Fund, as trustee, in trust, for the benefit and use of the Holders of the Certificates and for the purposes and subject to the terms and conditions set forth in this Agreement, and, concurrently with such receipt, has caused to be executed, authenticated and delivered to or upon the order of the Depositor, in exchange for the Trust Fund, Certificates in the authorized denominations evidencing the entire ownership of the Trust Fund. The foregoing sale, transfer, assignment, set-over, deposit and conveyance does not and is not intended to result in the creation or assumption by the Trustee of any obligation of the Depositor, the Seller or any other Person in connection with the Mortgage Loans or any other agreement or instrument relating thereto except as specifically set forth therein. In connection with such transfer and assignment of the Mortgage Loans, the Depositor shall cause to be delivered and the Custodian acting on the Trustee’s behalf will continue to hold the documents or instruments listed below with respect to each Mortgage Loan (each, a “Trustee Mortgage File”) so transferred and assigned: 53 (i) with respect to each Mortgage Loan, the original Mortgage Note endorsed without recourse in proper form to the order of “LaSalle Bank National Association, as Trustee of Morgan Stanley Mortgage Loan Trust 2007-11AR, Mortgage Pass-Through Certificates, without recourse”, or in blank (in each case, with all necessary intervening endorsements, as applicable); (ii) with respect to each Mortgage Loan (other than a Cooperative Loan) that is not a MERS Mortgage Loan, the original Mortgage with evidence of recording thereon, or if the original Mortgage has not yet been returned from the recording office, a copy of such Mortgage certified by the applicable Originator, title company, escrow agent or closing attorney to be a true copy of the original of the Mortgage which has been sent for recording in the appropriate jurisdiction in which the Mortgaged Property is located, and in the case of the each MERS Mortgage Loan, the original Mortgage, noting the presence of the MIN of the Mortgage Loans and either language indicating that the Mortgage Loan is a MOM Loan if the Mortgage Loan is a MOM Loan or if the Mortgage Loan was not a MOM Loan at origination, the original Mortgage and the assignment thereof to MERS, with evidence of recording indicated thereon; (iii) with respect to each Mortgage Loan (other than a Cooperative Loan) that is not a MERS Mortgage Loan, the Assignment of Mortgage in form and substance acceptable for recording in the relevant jurisdiction, such assignment being either (A) in blank, without recourse, or (B) endorsed to “LaSalle Bank National Association, as Trustee of Morgan Stanley Mortgage Loan Trust 2007-11AR, Mortgage Pass-Through Certificates, without recourse”; (iv) with respect to each Mortgage Loan (other than a Cooperative Loan) that is not a MERS Mortgage Loan, the originals of all intervening assignments of the Mortgage, if any, with evidence of recording thereon, or if the original intervening assignment has not yet been returned from the recording office, a copy of such assignment certified by the applicable Originator, title company, escrow agent or closing attorney to be a true copy of the original of the assignment which has been sent for recording in the appropriate jurisdiction in which the Mortgaged Property is located; (v) with respect to each Mortgage Loan (other than a Cooperative Loan), the originals of all assumption, modification, consolidation or extension agreements, if any, with evidence of recording thereon; (vi) if any, with respect to each Mortgage Loan (other than a Cooperative Loan), the original policy of title insurance (or a true copy thereof) with respect to any such Mortgage Loan, or, if such policy has not yet been delivered by the insurer, the title commitment or title binder to issue same; (vii) if any, with respect to each Mortgage Loan (other than a Cooperative Loan), the original power of attorney and guaranty agreement with respect to such Mortgage Loan; (viii) [reserved]; (ix) with respect to each Mortgage Loan which constitutes a Cooperative Loan: (a) the original of any security agreement or similar document executed in connection with the Cooperative Loan; 54 (b) the original Recognition Agreement and the original Assignment of Recognition Agreement; (c) UCC-1 financing statements with recording information thereon from the appropriate governmental recording offices if necessary to perfect the security interest of the Cooperative Loan under the Uniform Commercial Code in the jurisdiction in which the Cooperative Property is located, accompanied by UCC-3 financing statements executed in blank for recordation of the change in the secured party thereunder; (d) an Estoppel Letter and/or Consent; (e) a search for (i) federal tax liens, mechanics’ liens, lis pendens, judgments of record or otherwise against (x) the Cooperative Corporation and (y) the seller of the Cooperative Unit, (ii) filings of financing statements and (iii) the deed of the cooperative project into the Cooperative Corporation; (f) the guaranty of the Mortgage Note and Cooperative Loan, if any; (g) the original Proprietary Lease and the Assignment of Proprietary Lease executed by the Mortgagor in blank or if the Proprietary Lease has been assigned by the Mortgagor to the Seller, then the Seller must execute an assignment of the Assignment of Proprietary Lease in blank; and (h) if any, the original or certified copy of the certificates evidencing ownership of the Cooperative Shares issued by the Cooperative Corporation and related assignment of such certificates or an assignment of such Cooperative Shares, in blank, executed by the Mortgagor with such signature guaranteed; (x) [reserved]; and (xi) any other document or instruments required to be delivered. In addition, in connection with the assignment of any MERS Mortgage Loan, it is understood that the related Originator will cause the MERS® System to indicate that such Mortgage Loans have been assigned by the related Originator to the Trustee in accordance with this Agreement for the benefit of the Certificateholders by including (or deleting, in the case of Mortgage Loans which are repurchased in accordance with this Agreement) in such computer files the information required by the MERS® System to identify the series of Certificates issued in connection with such Mortgage Loans.It is further understood that the related Originator will not, and the Master Servicer hereby agrees that it will not, alter the information referenced in this paragraph with respect to any Mortgage Loan during the term of this Agreement unless and until such Mortgage Loan is repurchased in accordance with the terms of this Agreement. On or prior to the Closing Date, the Depositor shall cause to be delivered to the Master Servicer, the Trustee and the Custodian an electronic copy of the Mortgage Loan Schedule in a form acceptable to the Master Servicer, the Depositor, the Trustee and the Custodian. 55 (b)As soon as is practicable after the Closing Date, the Depositor shall cause the Servicer of any Additional Collateral Mortgage Loan to deliver to the applicable Custodian the Assignment and Notice of Transfer with respect to each Additional Collateral Mortgage Loan as well as the assignments of any rights with respect to each Additional Collateral Mortgage Loan under any Limited Purpose Surety Bond. (c)In instances where a title insurance policy is required to be delivered to the applicable Custodian on behalf of the Trustee and is not so delivered, the Depositor will provide a copy of such title insurance policy to the applicable Custodian on behalf of the Trustee, as promptly as practicable after the execution and delivery hereof, but in any case within 180 days of the Closing Date. (d)For Mortgage Loans (if any) that have been prepaid in full after the Cut-off Date and prior to the Closing Date, the Depositor, in lieu of delivering the above documents, herewith delivers such amount to the Securities Administrator, and delivers to the Securities Administrator, the Trustee, and the applicable Custodian, an Officer’s Certificate which shall include a statement to the effect that all amounts received in connection with such prepayment that are required to be deposited in the Distribution Account pursuant to Section4.01 have been so deposited.All original documents that are not delivered to the applicable Custodian on behalf of the Trustee shall be held by the Master Servicer or the related Servicer in trust for the benefit of the Trustee and the Certificateholders. (e)Neither the Depositor nor the Trust will acquire or hold any Mortgage Loan that would violate the representations made by the Seller set forth in clauses (iv) through (vi) of Section 2.05(a) hereof. Section 2.02.Acceptance of Trust Fund by Trustee; Review of Documentation for Trust Fund. (a)The Trustee, by execution and delivery hereof, acknowledges receipt by it of notice from the Custodian that each holds the documents identified in the Initial Custodial Certification in the form annexed hereto as Exhibit L-1 (the “Initial Custodial Certification”) pertaining to the Mortgage Loans listed on the Mortgage Loan Schedule. (b)Nothing in this Agreement shall be construed to constitute an assumption by the Trust Fund, the Trustee, any Custodian or the Certificateholders of any unsatisfied duty, claim or other liability on any Mortgage Loan or to any Mortgagor. (c)Each of the parties hereto acknowledges that (i) the Custodian has delivered to the Depositor, the Master Servicer and the Trustee, the Initial Custodial Certification, in the form annexed hereto as Exhibit L-1, stating that it has performed the applicable review of the Mortgage Loans as required herein on the Closing Date and (ii) thereafter, if applicable, the Custodian shall perform the applicable review of the Mortgage Loans and deliver the further certifications (including but not limited to the Final Custodial Certification) as provided herein. With respect to the MSMCI Mortgage Loans only, not later than 180 days after the Closing Date, the Trustee shall enforce the related Custodian’s obligation, to deliver to the Depositor, the Master Servicer and the Trustee a Final Custodial Certification in the form 56 annexed hereto as Exhibit L-2 (the “Final Custodial Certification”), with any applicable exceptions noted thereon.To the extent that the Custodian must deliver a Final Certification, the Trustee shall enforce the Custodian’s obligation to make available, upon request of any Certificateholder, a copy of any exceptions noted on the related Initial Custodial Certification or the related Final Custodial Certification. (d)Upon execution of this Agreement, the Depositor hereby delivers to the Trustee (with a copy to the Master Servicer) and the Trustee acknowledges receipt of the Acknowledgements, together with the related Purchase and Servicing Agreements. (e)Neither the Trustee nor the Custodian shall make any representation as to: (i) the validity, legality, sufficiency, enforceability or genuineness of any of the documents contained in the Trustee Mortgage File of any of the Mortgage Loans identified on the Mortgage Loan Schedule, or (ii) the collectability, insurability, perfection, priority, effectiveness or suitability of any such Mortgage Loan.Except as specifically required hereunder, neither the Trustee nor the Custodian shall be responsible to verify the validity, sufficiency or genuiness of any document in the Trustee Mortgage File. Section 2.03.Representations and Warranties of the Depositor. (a)The Depositor hereby represents and warrants to the Trustee, for the benefit of the Certificateholders, and to the Master Servicer and the Securities Administrator as of the Closing Date or such other date as is specified, that: (i)the Depositor is a corporation duly organized, validly existing and in good standing under the laws governing its creation and existence and has full corporate power and authority to own its property, to carry on its business as presently conducted, to enter into and perform its obligations under this Agreement, and to create the trust pursuant hereto; (ii)the execution and delivery by the Depositor of this Agreement have been duly authorized by all necessary corporate action on the part of the Depositor; neither the execution and delivery of this Agreement, nor the consummation of the transactions herein contemplated, nor compliance with the provisions hereof, will conflict with or result in a breach of, or constitute a default under, any of the provisions of any law, governmental rule, regulation, judgment, decree or order binding on the Depositor or its properties or the certificate of incorporation or bylaws of the Depositor; (iii)the execution, delivery and performance by the Depositor of this Agreement and the consummation of the transactions contemplated hereby do not require the consent or approval of, the giving of notice to, the registration with, or the taking of any other action in respect of, any state, federal or other governmental authority or agency, except such as has been obtained, given, effected or taken prior to the date hereof; (iv)this Agreement has been duly executed and delivered by the Depositor and, assuming due authorization, execution and delivery by the Trustee, the Master Servicer and the Securities Administrator, constitutes a valid and binding obligation of 57 the Depositor enforceable against it in accordance with its terms except as such enforceability may be subject to (A)applicable bankruptcy and insolvency laws and other similar laws affecting the enforcement of the rights of creditors generally and (B)general principles of equity regardless of whether such enforcement is considered in a proceeding in equity or at law; (v)there are no actions, suits or proceedings pending or, to the knowledge of the Depositor, threatened or likely to be asserted against or affecting the Depositor, before or by any court, administrative agency, arbitrator or governmental body (A)with respect to any of the transactions contemplated by this Agreement or (B)with respect to any other matter which in the judgment of the Depositor will be determined adversely to the Depositor and will if determined adversely to the Depositor materially and adversely affect it or its business, assets, operations or condition, financial or otherwise, or adversely affect its ability to perform its obligations under this Agreement; (vi)immediately prior to the transfer and assignment of the Mortgage Loans to the Trustee, the Depositor was the sole owner of record and holder of each Mortgage Loan, and the Depositor had good and marketable title thereto, and had full right to transfer and sell each Mortgage Loan to the Trustee free and clear, subject only to (1)liens of current real property taxes and assessments not yet due and payable and, if the related Mortgaged Property is a condominium unit, any lien for common charges permitted by statute, (2)covenants, conditions and restrictions, rights of way, easements and other matters of public record as of the date of recording of such Mortgage acceptable to mortgage lending institutions in the area in which the related Mortgaged Property is located and specifically referred to in the lender’s title insurance policy or attorney’s opinion of title and abstract of title delivered to the originator of such Mortgage Loan, and (3)such other matters to which like properties are commonly subject which do not, individually or in the aggregate, materially interfere with the benefits of the security intended to be provided by the Mortgage, of any encumbrance, equity, participation interest, lien, pledge, charge, claim or security interest, and had full right and authority, subject to no interest or participation of, or agreement with, any other party, to sell and assign each Mortgage Loan pursuant to this Agreement; (vii)This Agreement creates a valid and continuing security interest (as defined in the applicable Uniform Commercial Code (the “UCC”), in the Mortgage Loans in favor of the Trustee, which security interest is prior to all other liens, and is enforceable as such against creditors of and purchasers from the Depositor; (viii)The Mortgage Loans constitute “instruments” within the meaning of the applicable UCC; (ix)Other than the security interest granted to the Trustee pursuant to this Agreement, the Depositor has not pledged, assigned, sold, granted a security interest in, or otherwise conveyed any of the Mortgage Loans.The Depositor has not authorized the filing of and is not aware of any financing statement against the Depositor that includes a description of the collateral covering the Mortgage Loans other than a financing statement relating to the security interest granted to the Trustee hereunder or that has 58 been terminated.The Depositor is not aware of any judgment or tax lien filings against the Depositor; (x)None of the Mortgage Loans have any marks or notations indicating that such Mortgage Loans have been pledged, assigned or otherwise conveyed to any Person other than the Trustee; and (xi)The Depositor has received all consents and approvals required by the terms of the Mortgage Loans to convey the Mortgage Loans hereunder to the Trustee. The foregoing representations made in this Section2.03 shall survive the termination of this Agreement and shall not be waived by any party hereto. Section 2.04.Representations and Warranties of the Depositor and the Seller as to the Mortgage Loans. The Depositor hereby represents and warrants to the Trustee with respect to the Mortgage Loans or each Mortgage Loan, as the case may be, as of the date hereof or such other date set forth herein that as of the Closing Date: (a)Immediately prior to the transfer and assignment contemplated herein, the Depositor was the sole owner and holder of the Mortgage Loans.The Mortgage Loans were not assigned or pledged by the Depositor and the Depositor had good and marketable title thereto, and the Depositor had full right to transfer and sell the Mortgage Loans to the Trustee, for the benefit of the Certificateholders, free and clear of any encumbrance, participation interest, lien, equity, pledge, claim or security interest and had full right and authority subject to no interest or participation in, or agreement with any other party to sell or otherwise transfer the Mortgage Loans. (b)As of the Closing Date, the Depositor has transferred all right, title and interest in the Mortgage Loans to the Trustee on behalf of the Trust. (c)As of the Closing Date, the Depositor has not transferred the Mortgage Loans to the Trustee on behalf of the Trust with any intent to hinder, delay or defraud an of its creditors. It is understood and agreed that the representations and warranties set forth in this Section 2.04 shall survive delivery of the respective Mortgage Files to the Trustee or the Custodian and shall inure to the benefit of the Trustee, notwithstanding any restrictive or qualified endorsement or assignment. Section 2.05.Representations and Warranties of the Seller; Discovery of Breach; Repurchase or Substitution of Mortgage Loans. (a)With respect to the MSMCI Mortgage Loans the Seller hereby makes the representations and warranties contained in Section 3.01 of the MSMCI Purchase Agreement to and for the benefit of the Depositor, the Trustee and the Trust Fund. 59 The Seller hereby represents and warrants that no Mortgage Loan contains a provision whereby the related mortgagor is permitted to convert the Mortgage Rate from an adjustable rate to a fixed rate. With respect to the FNBN Mortgage Loans the Seller hereby makes the representations and warranties contained in Section 9.02 of the FNBN Purchase Agreement (other than the representation contained in Section 9.02(b) of the FNBN Purchase Agreement) to and for the benefit of the Depositor, the Trustee and the Trust Fund. With respect to the FNBN Mortgage Loans the Seller hereby represents and warrants to and for the benefit of the Depositor, the Trustee and the Trust Fund that all payments due on or prior to the Cut-off Date for each FNBN Mortgage Loan have been made as of the Closing Date, such FNBN Mortgage Loan is not delinquent thirty (30) days or more in payment and has not been dishonored; there are no material defaults under the terms of such FNBN Mortgage Loan; the Seller has not advanced funds, or induced, solicited or knowingly received any advance of funds from a party other than the owner of the Mortgaged Property subject to the Mortgage, directly or indirectly, for the payment of any amount required by any FNBN Mortgage Loan; as to each FNBN Mortgage Loan, there has been no more than one thirty (30) day delinquency during the immediately preceding thirty-day period.The Seller agrees to comply with the provisions of this Section 2.05 in respect of a breach of any of such representations and warranties. With respect to the Wachovia Serviced Mortgage Loans the Seller hereby makes the representations and warranties contained in Section 3.02 of the Wachovia Purchase Agreement (other than the representation contained in Section 3.02(d) of the Wachovia Purchase Agreement) to and for the benefit of the Depositor, the Trustee and the Trust Fund. With respect to the Wachovia Serviced Mortgage Loans the Seller hereby represents and warrants to and for the benefit of the Depositor, the Trustee and the Trust Fund that all payments due on or prior to the Cut-off Date for each Wachovia Serviced Mortgage Loan have been made as of the Closing Date, such Wachovia Serviced Mortgage Loan is not delinquent thirty (30) days or more in payment and has not been dishonored; there are no material defaults under the terms of such Wachovia Serviced Mortgage Loan; the Seller has not advanced funds, or induced, solicited or knowingly received any advance of funds from a party other than the owner of the Mortgaged Property subject to the Mortgage, directly or indirectly, for the payment of any amount required by any Wachovia Serviced Mortgage Loan; as to each Wachovia Serviced Mortgage Loan, there has been no more than one thirty (30) day delinquency during the immediately preceding thirty-day period.The Seller agrees to comply with the provisions of this Section 2.05 in respect of a breach of any of such representations and warranties. With respect to the Wilmington Finance Mortgage Loans the Seller hereby makes the representations and warranties contained in Section 9.02 of the Wilmington Finance Purchase Agreement (other than the representation contained in Section 9.02(b) of the Wilmington Finance Purchase Agreement) to and for the benefit of the Depositor, the Trustee and the Trust Fund. With respect to the Wilmington Finance Mortgage Loans the Seller hereby represents and warrants to and for the benefit of the Depositor, the Trustee and the Trust Fund that all payments due on or prior to the Cut-off Date for each Wilmington Finance Mortgage Loan have been made as of the Closing Date, such Wilmington Finance Mortgage Loan is not delinquent thirty (30) days or more in payment and has not been dishonored; there are no material defaults under the terms of such Wilmington Finance Mortgage Loan; the Seller has not advanced funds, or 60 induced, solicited or knowingly received any advance of funds from a party other than the owner of the Mortgaged Property subject to the Mortgage, directly or indirectly, for the payment of any amount required by any Wilmington Finance Mortgage Loan; as to each Wilmington Finance Mortgage Loan, there has been no more than one thirty (30) day delinquency during the immediately preceding thirty-day period.The Seller agrees to comply with the provisions of this Section 2.05 in respect of a breach of any of such representations and warranties. The Seller hereby represents and warrants to the Trustee with respect to the Mortgage Loans as of the date hereof or such other date set forth herein that as of the Closing Date: (i)Each Mortgage Loan at origination complied in all material respects with applicable predatory and abusive lending laws and consummation of the transactions contemplated by this Agreement will not involve the violation of any such laws. (ii)All of the Mortgage Loans were originated in compliance with all applicable laws, including, but not limited to, all applicable anti-predatory and abusive lending laws. (iii)None of the Mortgage Loans is covered by the Home Ownership and Equity Protection Act of 1994 (“HOEPA”). (iv)None of the Mortgage Loans is a “high cost” loan as defined by applicable predatory and abusive lending laws. (v)No Mortgage Loan is a High Cost Loan or Covered Loan, as applicable, and with respect to the foregoing, the terms “High Cost Loan” and “Covered Loan” have the meaning assigned to them in the then current version of Standard & Poor’s LEVELS®, which is now Version 5.7 Glossary Revised, Appendix E which is attached hereto as Exhibit Q (the “Glossary”) where (x) a “High Cost Loan” is each loan identified in the column “Category under applicable anti-predatory lending law” of the table entitled “Standard & Poor's High Cost Loan Categorization” in the Glossary as each such loan is defined in the applicable anti-predatory lending law of the State or jurisdiction specified in such table and (y) a “Covered Loan” is each loan identified in the column “Category under applicable anti-predatory lending law” of the table entitled “Standard & Poor’s High Covered Loan Categorization” in the Glossary as each such loan is defined in the applicable anti-predatory lending law of the State or jurisdiction specified in such table. (vi)No Mortgage Loan originated on or after October 1, 2002 through March 6, 2003 is governed by the Georgia Fair Lending Act. Upon discovery by the Depositor, the Seller or the related Originator or receipt of written notice of any materially defective document in, or, following the date of delivery to the Trustee of the Custodian’s certifications, that a document is missing from, a Trustee Mortgage File, or discovery by the Trustee, the Depositor, the Seller or the related Originator of the breach by such Originator or Seller of any representation or warranty under the related Purchase and Servicing Agreement, as modified by the Acknowledgement, in the case of the Originator, or under this Agreement, in the case of the Seller, in respect of any Mortgage Loan which materially adversely 61 affects the value of that Mortgage Loan or the interest therein of the Certificateholders (a “Defective Mortgage Loan”) (each of the Depositor, the Seller and the related Originator hereby agreeing to give written notice thereof to the Trustee and the other of such parties), the Trustee, or its designee, shall promptly notify the Depositor and the Seller or the related Originator, as applicable, in writing of such nonconforming or missing document or breach and request that the Seller or related Originator deliver such missing document or cure or cause the cure of such defect or breach within a period of time specified in the related Purchase and Servicing Agreement, and if the Seller or related Originator, as applicable, does not deliver such missing document or cure such defect or breach in all material respects during such period, the Trustee, shall enforce the obligations of the related Originator under the related Purchase and Servicing Agreement, as modified by the Acknowledgement, or the Seller under this Agreement, as applicable, and cause the related Originator or the Seller, as the case may be, to repurchase that Mortgage Loan from the Trust Fund at the Purchase Price on or prior to the Determination Date following the expiration of such specified period (subject to Section 2.05(c) below); provided, however, that, in connection with any such breach that could not reasonably have been cured within such specified period (unless permitted a greater period of time to cure under the related Purchase and Servicing Agreement), subject to Section 2.05(c) below, if the related Originator or the Seller, as applicable, shall have commenced to cure such breach within such specified period, the related Originator or the Seller shall be permitted to proceed thereafter diligently and expeditiously to cure the same within such additional time as is reasonably necessary to cure such breach.To the extent that the amount by which the Purchase Price (as defined in this Agreement) exceeds the repurchase price payable by the related Originator under the related Purchase and Servicing Agreement, including any costs and damages that are incurred by the Trust Fund as a result of any violation of any applicable federal, state, or local predatory or abusive lending law arising from or in connection with the origination of any Mortgage Loan repurchased by the related Originator or the Seller, the payment of such excess shall be borne by the Seller.The Purchase Price for the repurchased Mortgage Loan shall be deposited in the related Distribution Account, and the Trustee, or its designee, upon receipt of written certification from the Securities Administrator of such deposit, shall release or cause the Custodian to release to the related Originator or the Seller, as applicable, the related Trustee Mortgage File and shall execute and deliver such instruments of transfer or assignment, in each case without recourse, representation or warranties, as either party shall furnish to it and as shall be necessary to vest in such party any Mortgage Loan released pursuant hereto and the Trustee, or its designee, shall have no further responsibility with regard to such Trustee Mortgage File (it being understood that the Trustee shall have no responsibility for determining the sufficiency of such assignment for its intended purpose).If pursuant to the foregoing provisions the related Originator or the Seller repurchases a Mortgage Loan that is a MERS Mortgage Loan, the related Servicer shall cause MERS to designate on the MERS® System the related Originator or the Seller, as applicable, as the beneficial holder of such Mortgage Loan. In lieu of repurchasing any such Mortgage Loan as provided above, either party may cause such Mortgage Loan to be removed from the Trust Fund (in which case it shall become a Deleted Mortgage Loan) and substitute one or more Replacement Mortgage Loans in the manner and subject to the limitations set forth in Section2.05(b) below.It is understood and agreed that the obligations of the Originators and the Seller to cure or to repurchase (or to substitute for) any related Mortgage Loan as to which a document is missing, a material defect in a constituent document exists or as to which such a breach has occurred and is continuing shall constitute the 62 sole remedy against the such party respecting such omission, defect or breach available to the Trustee on behalf of the Certificateholders. (b)Any substitution of Replacement Mortgage Loans for Deleted Mortgage Loans made pursuant to Section2.05(a) above must be effected prior to the last Business Day that is within two years after the Closing Date.As to any Deleted Mortgage Loan for which the related Originator or the Seller substitutes a Replacement Mortgage Loan or Loans, such substitution shall be effected by delivering to the Custodian, on behalf of the Trustee, for such Replacement Mortgage Loan or Loans, the Mortgage Note, the Mortgage, any related assignment thereof and the Acknowledgement to the Trustee, and such other documents and agreements, with all necessary endorsements thereon, together with an Officers’ Certificate stating that each such Replacement Mortgage Loan satisfies the definition thereof and specifying the Substitution Adjustment Amount (as described below), if any, in connection with such substitution.Monthly Payments due with respect to Replacement Mortgage Loans in the month of substitution shall not be included as part of the Trust Fund and shall be retained by the related Originator or the Seller, as applicable.For the month of substitution, distributions to the Certificateholders shall reflect the collections and recoveries in respect of such Deleted Mortgage in the Due Period preceding the month of substitution and the related Originator or the Seller, as applicable, shall thereafter be entitled to retain all amounts subsequently received in respect of such Deleted Mortgage Loan.Upon such substitution, such Replacement Mortgage Loan shall constitute part of the Trust Fund and shall be subject in all respects to the terms of this Agreement and the related Purchase and Servicing Agreement, as modified by the related Acknowledgement, including all representations and warranties thereof included in such Purchase and Servicing Agreement, as modified by the Acknowledgement, in each case as of the date of substitution. For any month in which an Originator or the Seller substitutes one or more Replacement Mortgage Loans for one or more Deleted Mortgage Loans, the related Servicer shall determine the excess (each, a “Substitution Adjustment Amount”), if any, by which the aggregate Purchase Price of all such Deleted Mortgage Loans exceeds the aggregate Stated Principal Balance of the Replacement Mortgage Loans replacing such Deleted Mortgage Loans, together with one month’s interest on such excess amount at the applicable Net Mortgage Rate.On the date of such substitution, the related Originator or Seller, as applicable, shall deliver or cause to be delivered to the related Servicer for deposit in the related Custodial Account an amount equal to the related Substitution Adjustment Amount, if any, and the Custodian, on behalf of the Trustee, upon receipt of the related Replacement Mortgage Loan or Loans and Request for Release and certification by such Servicer of such deposit, shall release to the related Originator or the Seller, as applicable, the related Trustee Mortgage File or Files and the Trustee or the Custodian, as applicable, shall execute and deliver such instruments of transfer or assignment, in each case without recourse, as the related Originator or Seller shall deliver to it and as shall be necessary to vest therein any Deleted Mortgage Loan released pursuant hereto. In addition, the related Originator or the Seller, as applicable, shall obtain at its own expense and deliver to the Trustee and the Securities Administrator an Opinion of Counsel to the effect that such substitution (either specifically or as a class of transactions) shall not cause an Adverse REMIC Event.If such Opinion of Counsel cannot be delivered, then such substitution may only be effected at such time as the required Opinion of Counsel can be given. 63 (c)Upon discovery by the related Originator, the Seller, the Master Servicer, the Depositor or the Trustee that any Mortgage Loan does not constitute a “qualified mortgage” within the meaning of Section860G(a)(3) of the Code, the party discovering such fact shall within two Business Days give written notice thereof to the other parties.In connection therewith, the applicable party shall repurchase or, subject to the limitations set forth in Section2.05(b), substitute one or more Replacement Mortgage Loans for the affected Mortgage Loan within 90 days of the earlier of discovery or receipt of such notice with respect to such affected Mortgage Loan.Any such repurchase or substitution shall be made in the same manner as set forth in Section2.05(a) above and/or in accordance with this Section 2.05(c).The Trustee shall re-convey to the related Originator or the Seller, as applicable, the Mortgage Loan to be released pursuant hereto in the same manner, and on the same terms and conditions, as it would a Mortgage Loan repurchased for breach of a representation or warranty. Section 2.06.Grant Clause. (a)It is intended that the conveyance of the Depositor’s right, title and interest in and to property constituting the Trust Fund pursuant to this Agreement shall constitute, and shall be construed as, a sale of such property and not a grant of a security interest to secure a loan.However, if such conveyance is deemed to be in respect of a loan, it is intended that: (1)the rights and obligations of the parties shall be established pursuant to the terms of this Agreement; (2)the Depositor hereby grants to the Trustee for the benefit of the Holders of the Certificates a first priority security interest in all of the Depositor’s right, title and interest in, to and under, whether now owned or hereafter acquired, the Trust Fund and all proceeds of any and all property constituting the Trust Fund to secure payment of the Certificates; and (3)this Agreement shall constitute a security agreement under applicable law.If such conveyance is deemed to be in respect of a loan and the trust created by this Agreement terminates prior to the satisfaction of the claims of any Person holding any Certificate, the security interest created hereby shall continue in full force and effect and the Trustee shall be deemed to be the collateral agent for the benefit of such Person, and all proceeds shall be distributed as herein provided. (b)The Depositor shall, to the extent consistent with this Agreement, take such reasonable actions as may be necessary to ensure that, if this Agreement were deemed to create a security interest in the Mortgage Loans and the other property described above, such security interest would be deemed to be a perfected security interest of first priority under applicable law and will be maintained as such throughout the term of this Agreement.The Depositor will, at its own expense, make all initial filings on or about the Closing Date and shall forward a copy of such filing or filings to the Trustee.Without limiting the generality of the foregoing, the Depositor shall prepare and forward for filing, or shall cause to be forwarded for filing, at the expense of the Depositor, all filings necessary to maintain the effectiveness of any original filings necessary under the relevant UCC to perfect the Trustee’s security interest in or lien on the Mortgage Loans, including without limitation (x)continuation statements, and (y)such other statements as may be occasioned by (1)any change of name of an Originator, the Depositor or the Trustee, (2)any change of location of the place of business or the chief executive office of the Seller or the Depositor, (3)any transfer of any interest of an Originator or the Depositor in any Mortgage Loan or (4)any change under the relevant UCC or other applicable laws.Neither the Originators nor the Depositor shall organize under the law of any jurisdiction other than the State under which each is organized as of the Closing Date (whether changing its jurisdiction of 64 organization or organizing under an additional jurisdiction) without giving 30 days prior written notice of such action to its immediate and intermediate transferee, including the Trustee.Before effecting such change, any Originator or the Depositor proposing to change its jurisdiction of organization shall prepare and file in the appropriate filing office any financing statements or other statements necessary to continue the perfection of the interests of its immediate and intermediate transferees, including the Trustee, in the Mortgage Loans.In connection with the transactions contemplated by this Agreement, each of the Originators and the Depositor authorizes its immediate or intermediate transferee (but not the Trustee) to file in any filing office any initial financing statements, any amendments to financing statements, any continuation statements, or any other statements or filings described in this paragraph(b). Section 2.07.Depositor’s Option to Purchase Breached Mortgage Loans. (a)Subject to the terms specified in this Agreement, the Depositor has the option, but is not obligated, to purchase from the Trust Fund any Breached Mortgage Loan at the Repurchase Price; provided that the entity from which the Seller purchased the Mortgage Loan has both (a) agreed to purchase the Mortgage Loan from the Depositor and (b) has represented to the Seller that it has the ability to purchase such Mortgage Loan from the Depositor, as soon as is practicable thereafter at the Repurchase Price. Section 2.08.Release of Mortgage Documents for Servicing. (a)From time to time and as appropriate for the foreclosure or servicing of any of the Mortgage Loans, the Custodian shall, upon receipt in writing, facsimile or electronic transmission from the Master Servicer or a Servicer of a Request for Release release to the Master Servicer or such Servicer the Mortgage Documents set forth in such Request for Release.All Mortgage Documents released by the Custodian to the Master Servicer or a Servicer pursuant to this Section 2.08 shall be held by the Master Servicer or such Servicer in trust for the benefit of the Trust pursuant to the applicable Purchase and Servicing Agreement.Upon the repurchase of any Mortgage Loan or upon the payment in full of any Mortgage Loan, and upon receipt by the Custodian of (i) the Request for Release (which Request for Release shall include a statement to the effect that all amounts payable to the Trust in connection with a repurchase have been deposited in the related Custodial Account or the Collection Account or (ii) direction of the Depositor or the Trustee, as applicable, the Custodian shall promptly release the related Mortgage Documents in accordance with such Request for Release or direction. ARTICLE III THE CERTIFICATES Section 3.01.The Certificates. (a)The Certificates shall be issuable in registered form only and shall be securities governed by Article 8 of the New York Uniform Commercial Code.The Book-Entry Certificates will be evidenced by one or more certificates, beneficial ownership of which will be held in the dollar denominations in Certificate Balance, or Notional Amount, as applicable, or in the Percentage Interests, specified herein.Each Class of Certificates will be issued in the 65 minimum denominations and integral multiples thereof of the initial Certificate Balance (or Notional Amount) specified in the Preliminary Statement hereto. (b)The Certificates shall be executed by manual or facsimile signature on behalf of the Trustee by an authorized officer of the Trustee or of the Securities Administrator on the Trustee’s behalf.Each Certificate shall, on original issue, be authenticated by the Authenticating Agent upon the order of the Depositor upon receipt by the Trustee (or the Custodian) of the Trustee Mortgage Files described in Section2.01.No Certificate shall be entitled to any benefit under this Agreement, or be valid for any purpose, unless there appears on such Certificate a certificate of authentication substantially in the form provided for herein, executed by an authorized officer of the Authenticating Agent, by manual signature, and such certification upon any Certificate shall be conclusive evidence, and the only evidence, that such Certificate has been duly authenticated and delivered hereunder.All Certificates shall be dated the date of their authentication.At any time and from time to time after the execution and delivery of this Agreement, the Depositor may deliver Certificates executed by or on behalf of the Trustee to the Authenticating Agent for authentication and the Authenticating Agent shall authenticate and deliver such Certificates as in this Agreement provided and not otherwise. (c)The Class B-4, Class B-5, Class B-6, Class P and Class A-R Certificates offered and sold in reliance on the exemption from registration under Rule144A under the Act shall be issued initially in definitive, fully registered form without interest coupons with the applicable legends set forth in ExhibitA added to the forms of such Certificates (each, a “Restricted Global Security”). Section 3.02.Registration. The Securities Administrator is hereby appointed, and the Securities Administrator hereby accepts its appointment as, initial Certificate Registrar in respect of the Certificates and shall maintain books for the registration and for the transfer of Certificates (the “Certificate Register”).The Trustee may appoint a bank or trust company to act as successor Certificate Registrar.A registration book shall be maintained for the Certificates collectively.The Certificate Registrar may resign or be discharged or removed and a new successor may be appointed in accordance with the procedures and requirements set forth in Sections6.06 and 6.07 hereof with respect to the resignation, discharge or removal of the Securities Administrator and the appointment of a successor Securities Administrator.The Certificate Registrar may appoint, by a written instrument delivered to the Holders and the Master Servicer, any bank or trust company to act as co-registrar under such conditions as the Certificate Registrar may prescribe; provided, however, that the Certificate Registrar shall not be relieved of any of its duties or responsibilities hereunder by reason of such appointment. Section 3.03.Transfer and Exchange of Certificates. (a)A Certificate (other than Book-Entry Certificates which shall be subject to Section 3.09 hereof) may be transferred by the Holder thereof only upon presentation and surrender of such Certificate at the office of the Certificate Registrar duly endorsed or accompanied by an assignment duly executed by such Holder or his duly authorized attorney in such form as shall be satisfactory to the Certificate Registrar.Upon the transfer of any 66 Certificate in accordance with the preceding sentence, the Securities Administrator on behalf of the Trustee shall execute, and the Authenticating Agent shall authenticate and deliver to the transferee, one or more new Certificates of the same Class and evidencing, in the aggregate, the same aggregate Certificate Balance (or Notional Amount) as the Certificate being transferred.No service charge shall be made to a Certificateholder for any registration of transfer of Certificates, but the Certificate Registrar may require payment of a sum sufficient to cover any tax or governmental charge that may be imposed in connection with any registration of transfer of Certificates. (b)A Certificate may be exchanged by the Holder thereof for any number of new Certificates of the same Class, in authorized denominations, representing in the aggregate the same Certificate Balance (or Notional Amount) as the Certificate surrendered, upon surrender of the Certificate to be exchanged at the office of the Certificate Registrar duly endorsed or accompanied by a written instrument of transfer duly executed by such Holder or his duly authorized attorney in such form as is satisfactory to the Certificate Registrar.Certificates delivered upon any such exchange will evidence the same obligations, and will be entitled to the same rights and privileges, as the Certificates surrendered.No service charge shall be made to a Certificateholder for any exchange of Certificates, but the Certificate Registrar may require payment of a sum sufficient to cover any tax or governmental charge that may be imposed in connection with any exchange of Certificates.Whenever any Certificates are so surrendered for exchange, the Securities Administrator on behalf of the Trustee shall execute, and the Authenticating Agent shall authenticate, date and deliver the Certificates which the Certificateholder making the exchange is entitled to receive. (c)By acceptance of a Restricted Certificate, whether upon original issuance or subsequent transfer, each Holder of such a Certificate acknowledges the restrictions on the transfer of such Certificate set forth thereon and agrees that it will transfer such a Certificate only as provided herein. The following restrictions shall apply with respect to the transfer and registration of transfer of a Restricted Certificate to a transferee that takes delivery in the form of a Definitive Certificate: (i)The Certificate Registrar shall register the transfer of a Restricted Certificate if the requested transfer is (x)to the Depositor or an affiliate (as defined in Rule405 under the 1933 Act) of the Depositor or (y)being made to a “qualified institutional buyer” (a “QIB”) as defined in Rule144A under the Securities Act of 1933, as amended (the “Act”) by a transferor that has provided the Certificate Registrar with a certificate in the form of ExhibitH hereto; and (ii)The Certificate Registrar shall register the transfer of a Restricted Certificate if the requested transfer is being made to an “accredited investor” under Rule501(a)(1), (2), (3) or (7) under the Act, or to any Person all of the equity owners in which are such accredited investors, by a transferor who furnishes to the Certificate Registrar a letter of the transferee substantially in the form of ExhibitI hereto. 67 (d)No transfer of an ERISA-Restricted Certificate in the form of a Definitive Certificate shall be made to any Person or shall be effective unless the Certificate Registrar, on behalf of the Trustee, has received (A)a certificate substantially in the form of ExhibitJ hereto (or ExhibitB, in the case of a Residual Certificate) from such transferee or (B)an Opinion of Counsel satisfactory to the Certificate Registrar and the Securities Administrator to the effect that the purchase and holding of such a Certificate will not constitute or result in any nonexempt prohibited transactions under TitleI of ERISA or Section4975 of the Code or a plan subject to any Federal, state or local law (“Similar Law”) materially similar to the foregoing provisions of ERISA or the Code and will not subject the Certificate Registrar, the Trustee, the Master Servicer, the Depositor or the Securities Administrator to any obligation in addition to those undertaken in the Agreement; provided, however, that the Certificate Registrar will not require such certificate or opinion in the event that, as a result of a change of law or otherwise, counsel satisfactory to the Certificate Registrar has rendered an opinion to the effect that the purchase and holding of an ERISA-Restricted Certificate by a Plan or a Person that is purchasing or holding such a Certificate with the assets of a Plan will not constitute or result in a prohibited transaction under TitleI of ERISA or Section4975 of the Code and will not subject the Certificate Registrar, the Trustee, the Master Servicer, the Depositor or the Securities Administrator to any obligation in addition to those undertaken in this Agreement.Each Transferee of an ERISA-Restricted Certificate that is a Book-Entry Certificate shall be deemed to have made the appropriate representation set forth in paragraph 2 and the representation set forth in paragraph 3 of ExhibitJ.The preparation and delivery of the certificate and opinions referred to above shall not be an expense of the Trust Fund, the Certificate Registrar, the Trustee, the Master Servicer, the Depositor or the Securities Administrator. Notwithstanding the foregoing, no opinion or certificate shall be required for the initial issuance of the ERISA-Restricted Certificates to the Underwriter.The Certificate Registrar shall have no obligation to monitor transfers of Book-Entry Certificates that are ERISA-Restricted Certificates and shall have no liability for transfers of such Certificates in violation of the transfer restrictions.The Certificate Registrar shall be under no liability to any Person for any registration of transfer of any ERISA-Restricted Certificate that is in fact not permitted by this Section3.03(d) and neither the Securities Administrator nor the Paying Agent shall have any liability for making any payments due on such Certificate to the Holder thereof or taking any other action with respect to such Holder under the provisions of this Agreement so long as the transfer was registered by the Certificate Registrar in accordance with the foregoing requirements.The Securities Administrator, on behalf of the Trustee, shall be entitled, but not obligated, to recover from any Holder of any ERISA-Restricted Certificate that was in fact a Plan or a Person acting on behalf of a Plan any payments made on such ERISA-Restricted Certificate at and after such time.Any such payments so recovered by the Securities Administrator, on behalf of the Trustee, shall be paid and delivered by the Securities Administrator, on behalf of the Trustee, to the last preceding Holder of such Certificate that is not such a Plan or Person acting on behalf of a Plan. (e)As a condition of the registration of transfer or exchange of any Certificate, the Certificate Registrar may require the certified taxpayer identification number of the owner of the Certificate and the payment of a sum sufficient to cover any tax or other governmental charge imposed in connection therewith; provided, however, that the Certificate Registrar shall have no obligation to require such payment or to determine whether or not any such tax or charge may be 68 applicable.No service charge shall be made to the Certificateholder for any registration, transfer or exchange of a Certificate. (f)Notwithstanding anything to the contrary contained herein, no Residual Certificate may be owned, pledged or transferred, directly or indirectly, by or to (i)a Disqualified Organization or (ii)an individual, corporation or partnership or other person unless such person (A) is not a Non-U.S. Person or (B)is a Non-U.S. Person that holds a Residual Certificate in connection with the conduct of a trade or business within the United States and has furnished the transferor and the Certificate Registrar with an effective Internal Revenue Service FormW-8ECI or successor form at the time and in the manner required by the Code (any such person who is not covered by clause(A) or (B) above is referred to herein as a “Non-permitted Foreign Holder”). Prior to and as a condition of the registration of any transfer, sale or other disposition of a Residual Certificate, the proposed transferee shall deliver to the Certificate Registrar an affidavit in substantially the form attached hereto as ExhibitB representing and warranting, among other things, that such transferee is neither a Disqualified Organization, an agent or nominee acting on behalf of a Disqualified Organization, nor a Non-permitted Foreign Holder (any such transferee, a “Permitted Transferee”), and the proposed transferor shall deliver to the Trustee and the Certificate Registrar an affidavit in substantially the form attached hereto as ExhibitC.In addition, the Trustee or the Certificate Registrar may (but shall have no obligation to) require, prior to and as a condition of any such transfer, the delivery by the proposed transferee of an Opinion of Counsel, addressed to the Trustee and the Certificate Registrar, that such proposed transferee or, if the proposed transferee is an agent or nominee, the proposed beneficial owner, is not a Disqualified Organization, agent or nominee thereof, or a Non-permitted Foreign Holder.Notwithstanding the registration in the Certificate Register of any transfer, sale, or other disposition of a Residual Certificate to a Disqualified Organization, an agent or nominee thereof, or Non-permitted Foreign Holder, such registration shall be deemed to be of no legal force or effect whatsoever and such Disqualified Organization, agent or nominee thereof, or Non-permitted Foreign Holder shall not be deemed to be a Certificateholder for any purpose hereunder, including, but not limited to, the receipt of distributions on such Residual Certificate.The Depositor and the Certificate Registrar shall be under no liability to any Person for any registration or transfer of a Residual Certificate to a Disqualified Organization, agent or nominee thereof or Non-permitted Foreign Holder or for the Paying Agent making any payments due on such Residual Certificate to the Holder thereof or for taking any other action with respect to such Holder under the provisions of the Agreement, so long as the transfer was effected in accordance with this Section3.03(f), unless the Certificate Registrar shall have actual knowledge at the time of such transfer or the time of such payment or other action that the transferee is a Disqualified Organization, or an agent or nominee thereof, or Non-permitted Foreign Holder.The Certificate Registrar shall be entitled to recover from any Holder of a Residual Certificate that was a Disqualified Organization, agent or nominee thereof, or Non-permitted Foreign Holder at the time it became a Holder or any subsequent time it became a Disqualified Organization, agent or nominee thereof, or Non-permitted Foreign Holder, all payments made on such Residual Certificate at and after either such times (and all costs and expenses, including but not limited to attorneys’ fees, incurred in connection therewith).Any payment (not including any such costs and expenses) so recovered by the Certificate Registrar shall be paid and delivered to the last preceding Holder of such Residual Certificate. 69 If any purported transferee shall become a registered Holder of a Residual Certificate in violation of the provisions of this Section3.03(f), then upon receipt of written notice to the Trustee or the Certificate Registrar that the registration of transfer of such Residual Certificate was not in fact permitted by this Section3.03(f), the last preceding Permitted Transferee shall be restored to all rights as Holder thereof retroactive to the date of such registration of transfer of such Residual Certificate.The Depositor, the Certificate Registrar and the Trustee shall be under no liability to any Person for any registration of transfer of a Residual Certificate that is in fact not permitted by this Section3.03(f), or for the Paying Agent making any payment due on such Certificate to the registered Holder thereof or for taking any other action with respect to such Holder under the provisions of this Agreement so long as the transfer was registered upon receipt of the affidavit described in the preceding paragraph of this Section3.03(f). (g)Each Holder or Certificate Owner of a Restricted Certificate, ERISA-Restricted Certificate or Residual Certificate, or an interest therein, by such Holder’s or Owner’s acceptance thereof, shall be deemed for all purposes to have consented to the provisions of this section. Section 3.04.Cancellation of Certificates. Any Certificate surrendered for registration of transfer or exchange shall be cancelled and retained in accordance with normal retention policies with respect to cancelled certificates maintained by the Certificate Registrar. Section 3.05.Replacement of Certificates. If (i)any Certificate is mutilated and is surrendered to the Trustee or the Certificate Registrar or (ii)the Certificate Registrar receives evidence to its satisfaction of the destruction, loss or theft of any Certificate, and there is delivered to the Trustee and the Certificate Registrar such security or indemnity as may be required by them to save each of them harmless, then, in the absence of notice to the Depositor, the Trustee or the Certificate Registrar that such destroyed, lost or stolen Certificate has been acquired by a protected purchaser, the Securities Administrator on behalf of the Trustee shall execute and the Authenticating Agent shall authenticate and deliver, in exchange for or in lieu of any such mutilated, destroyed, lost or stolen Certificate, a new Certificate of like tenor and Certificate Balance.Upon the issuance of any new Certificate under this Section3.05, the Trustee, the Depositor or the Certificate Registrar may require the payment of a sum sufficient to cover any tax or other governmental charge that may be imposed in relation thereto and any other expenses (including the fees and expenses of the Trustee, the Depositor or the Certificate Registrar) connected therewith.Any replacement Certificate issued pursuant to this Section3.05 shall constitute complete and indefeasible evidence of ownership in the applicable Trust Fund, as if originally issued, whether or not the lost, stolen or destroyed Certificate shall be found at any time. If after the delivery of such new Certificate, a protected purchaser of the original Certificate in lieu of which such new Certificate was issued presents for payment such original Certificate, the Depositor, the Certificate Registrar and the Trustee or any agent shall be entitled to recover such new Certificate from the Person to whom it was delivered or any Person taking therefrom, except a protected purchaser, and shall be entitled to recover upon the security or 70 indemnity provided therefor to the extent of any loss, damage, cost or expenses incurred by the Depositor, the Certificate Registrar, the Trustee or any agent in connection therewith. Section 3.06.Persons Deemed Owners. Subject to the provisions of Section3.09 with respect to Book-Entry Certificates, the Depositor, the Master Servicer, the Securities Administrator, the Trustee, the Certificate Registrar, the Paying Agent and any agent of any of them shall treat the Person in whose name any Certificate is registered upon the books of the Certificate Registrar as the owner of such Certificate for the purpose of receiving distributions pursuant to Sections5.01 and 5.02 and for all other purposes whatsoever, and neither the Depositor, the Master Servicer, the Securities Administrator, the Trustee, the Certificate Registrar, the Paying Agent, nor any agent of any of them shall be affected by notice to the contrary. Section 3.07.Temporary Certificates. (a)Pending the preparation of definitive Certificates, upon the order of the Depositor, the Securities Administrator on behalf of the Trustee shall execute and the Authenticating Agent shall authenticate and deliver temporary Certificates that are printed, lithographed, typewritten, mimeographed or otherwise produced, in any authorized denomination, substantially of the tenor of the definitive Certificates in lieu of which they are issued and with such variations as the authorized officers executing such Certificates may determine, as evidenced by their execution of such Certificates. (b)If temporary Certificates are issued, the Depositor will cause definitive Certificates to be prepared without unreasonable delay.After the preparation of definitive Certificates, the temporary Certificates shall be exchangeable for definitive Certificates upon surrender of the temporary Certificates at the office or agency of the Certificate Registrar without charge to the Holder.Upon surrender for cancellation of any one or more temporary Certificates, the Securities Administrator on behalf of the Trustee shall execute and the Authenticating Agent shall authenticate and deliver in exchange therefor a like aggregate Certificate Balance of definitive Certificates of the same Class in the authorized denominations.Until so exchanged, the temporary Certificates shall in all respects be entitled to the same benefits under this Agreement as definitive Certificates of the same Class. Section 3.08.Appointment of Paying Agent. The Securities Administrator is hereby appointed as the initial Paying Agent.The Trustee may appoint a successor Paying Agent (which may be the Trustee) for the purpose of making distributions to the Certificateholders hereunder.The Trustee shall cause any Paying Agent, other than the Securities Administrator, to execute and deliver to the Trustee an instrument in which such Paying Agent shall agree with the Trustee that such Paying Agent will hold all sums held by it for the payment to the Certificateholders in an Eligible Account (which shall be the Distribution Account) in trust for the benefit of the Certificateholders entitled thereto until such sums shall be paid to the Certificateholders.All funds remitted by the Securities Administrator to any such Paying Agent for the purpose of making distributions shall be paid to the Certificateholders on each Distribution Date and any amounts not so paid shall be returned 71 on such Distribution Date to the Securities Administrator.If the Paying Agent is not the Trustee or the Securities Administrator, the Securities Administrator shall cause to be remitted to the Paying Agent on or before the Business Day prior to each Distribution Date, by wire transfer in immediately available funds, the funds to be distributed on such Distribution Date.Any Paying Agent shall be either a bank or trust company or otherwise authorized under law to exercise corporate trust powers. Section 3.09.Book-Entry Certificates. (a)Each Class of Book-Entry Certificates, upon original issuance, shall be issued in the form of one or more typewritten Certificates representing the Book-Entry Certificates.The Book-Entry Certificates shall initially be registered on the Certificate Register in the name of the nominee of the Clearing Agency, and no Certificate Owner will receive a definitive certificate representing such Certificate Owner’s interest in the Book-Entry Certificates, except as provided in Section3.09(c).Unless Definitive Certificates have been issued to Certificate Owners of Book-Entry Certificates pursuant to Section3.09(c): (i)the provisions of this Section3.09 shall be in full force and effect; (ii)the Certificate Registrar, the Paying Agent and the Trustee shall deal with the Clearing Agency for all purposes (including the making of distributions on the Book-Entry Certificates) as the authorized representatives of the Certificate Owners and the Clearing Agency and shall be responsible for crediting the amount of such distributions to the accounts of such Persons entitled thereto, in accordance with the Clearing Agency’s normal procedures; (iii)to the extent that the provisions of this Section3.09 conflict with any other provisions of this Agreement, the provisions of this Section3.09 shall control; and (iv)the rights of Certificate Owners shall be exercised only through the Clearing Agency and the Clearing Agency Participants and shall be limited to those established by law and agreements between such Certificate Owners and the Clearing Agency and/or the Clearing Agency Participants.Unless and until Definitive Certificates are issued pursuant to Section3.09(c), the initial Clearing Agency will make book-entry transfers among the Clearing Agency Participants and receive and transmit distributions of principal of and interest on the Book-Entry Certificates to such Clearing Agency Participants. (b)Whenever notice or other communication to the Certificateholders is required under this Agreement, unless and until Definitive Certificates shall have been issued to Certificate Owners pursuant to Section3.09(c), the Securities Administrator shall give all such notices and communications specified herein to be given to Holders of the Book-Entry Certificates to the Clearing Agency. (c)If (i)(A)the Clearing Agency or the Depositor advises the Certificate Registrar in writing that the Clearing Agency is no longer willing or able to discharge properly its responsibilities with respect to the Book-Entry Certificates, and (B)the Depositor is unable to locate a qualified successor satisfactory to the Depositor and the Certificate Registrar or (ii) after 72 the occurrence of an Event of Default, Certificate Owners representing beneficial interests aggregating not less than 50% of the Class Principal Balance of a Class of Book-Entry Certificates advise the Paying Agent and the Clearing Agency through the Clearing Agency Participants in writing that the continuation of a book-entry system through the Clearing Agency is no longer in the best interests of the Certificate Owners of a Class of Book-Entry Certificates, the Certificate Registrar shall notify the Clearing Agency to effect notification to all Certificate Owners, through the Clearing Agency, of the occurrence of any such event and of the availability of Definitive Certificates to Certificate Owners requesting the same.Upon surrender to the Certificate Registrar of the Book-Entry Certificates by the Clearing Agency, accompanied by registration instructions from the Clearing Agency for registration, the Certificate Registrar shall issue the Definitive Certificates.Neither the Depositor, the Certificate Registrar nor the Trustee shall be liable for any delay in delivery of such instructions and may conclusively rely on, and shall be protected in relying on, such instructions.Upon the issuance of Definitive Certificates all references herein to obligations imposed upon or to be performed by the Clearing Agency shall be deemed to be imposed upon and performed by the Certificate Registrar, to the extent applicable, with respect to such Definitive Certificates and the Certificate Registrar shall recognize the holders of the Definitive Certificates as Certificateholders hereunder.Notwithstanding the foregoing, the Certificate Registrar, upon the instruction of the Depositor, shall have the right to issue Definitive Certificates on the Closing Date in connection with credit enhancement programs. ARTICLE IV ADMINISTRATION OF THE TRUST FUND Section 4.01.Custodial Accounts; Distribution Account. (a)On or prior to the Closing Date, the Master Servicer shall have caused each Servicer to establish and maintain one or more Custodial Accounts, as provided in the related Purchase and Servicing Agreement, into which all Scheduled Payments and unscheduled payments with respect to the related Mortgage Loans, net of any deductions or reimbursements permitted under the related Purchase and Servicing Agreement, shall be deposited.On each Distribution Account Deposit Date, the Servicers shall remit to the Securities Administrator for deposit into the Distribution Account, all amounts so required to be deposited into such account in accordance with the terms of the related Purchase and Servicing Agreements. (b)The Securities Administrator, as Paying Agent for the Trust, shall establish and maintain an Eligible Account entitled “Distribution Account of Wells Fargo Bank, N.A., as Securities Administrator for the benefit of Morgan Stanley Mortgage Loan Trust 2007-11AR, Holders of Mortgage Pass-Through Certificates.”The Securities Administrator shall, promptly upon receipt from the Servicers on each related Distribution Account Deposit Date, deposit into the Distribution Account and retain on deposit until the related Distribution Date the following amounts: (i)the aggregate of collections with respect to the Mortgage Loans remitted by the Servicers from the related Custodial Accounts in accordance with the Purchase and Servicing Agreements; 73 (ii)any amounts required to be deposited by the Master Servicer with respect to the Mortgage Loans for the related Due Period pursuant to this Agreement, including the amount of any Advances or Compensating Interest Payments with respect to the Mortgage Loans not paid by the Servicers; and (iii)any other amounts so required to be deposited in the Distribution Account in the related Due Period pursuant to this Agreement. (c)In the event the Master Servicer or a Servicer has remitted in error to the Distribution Account any amount not required to be remitted in accordance with the definition of Available Funds, it may at any time direct the Securities Administrator to withdraw such amount from the Distribution Account for repayment to the Master Servicer or Servicer, as applicable, by delivery of an Officer’s Certificate to the Securities Administrator and the Trustee which describes the amount deposited in error. (d)On each Distribution Date and Initial Optional Termination Date, the Securities Administrator, as Paying Agent, shall withdraw from funds available in the Distribution Account and distribute the Available Funds to the Certificateholders and any other parties entitled thereto in the amounts and priorities set forth in Section5.02.The Securities Administrator may from time to time withdraw from the Distribution Account and pay the Master Servicer, the Trustee, the Custodian, the Securities Administrator or any Servicer any amounts permitted to be paid or reimbursed to such Person from funds in the Distribution Account pursuant to this Agreement or any Purchase and Servicing Agreement. (e)Funds in the Distribution Account may be invested in Permitted Investments selected by and at the written direction of the Securities Administrator, which shall mature not later than one Business Day prior to the Distribution Date (except that if such Permitted Investment is an obligation of the Securities Administrator or any of its Affiliates, or is managed or advised by the Securities Administrator or any Affiliate, then such Permitted Investment shall mature not later than such applicable Distribution Date) and any such Permitted Investment shall not be sold or disposed of prior to its maturity.All such Permitted Investments shall be made in the name of the Trustee (in its capacity as such) or its nominee. All income and gain realized from any Permitted Investment of amounts on deposit in the Distribution Account shall be for the benefit of the Securities Administrator, as additional compensation for its duties hereunder, and shall be subject to its withdrawal or order from time to time, and shall not be part of the Trust Fund; provided, however, that if Wells Fargo Bank, National Association is no longer the Master Servicer and the Securities Administrator, any such income and gain shall be used to pay the successor Master Servicer and the successor Securities Administrator, the Master Servicer Compensation and the Securities Administrator Compensation, respectively.The amount of any losses incurred in respect of any such investments shall be deposited in such Distribution Account by the Securities Administrator out of its own funds, without any right of reimbursement therefor, immediately as realized. Section 4.02.Permitted Withdrawals from the Custodial Accounts and the Distribution Account. 74 (a)Each Servicer may from time to time make withdrawals from its Custodial Account for the following purposes: (i)to reimburse itself for unreimbursed Advances made by it, such right of reimbursement pursuant to this subclause (i) being limited to amounts received on the Mortgage Loan(s) in respect of which any such Advance was made; (ii)to reimburse itself for any Nonrecoverable Advance previously made by it; (iii)to reimburse itself for unreimbursed Servicer Advances, each Servicer’s right to reimbursement pursuant to this clause (a) with respect to any Mortgage Loan being limited to amounts received on such Mortgage Loan(s) which represent late recoveries of the payments for which such advances were made pursuant to the related Purchase and Servicing Agreement; (iv)to reimburse itself for expenses incurred by it and reimbursable pursuant to the related Purchase and Servicing Agreement; and (v)to withdraw any amount deposited in the Custodial Account and not required to be deposited therein. To the extent required by the related Purchase and Servicing Agreement each Servicer shall keep and maintain separate accounting, on a Mortgage Loan by Mortgage Loan basis, for the purpose of justifying any withdrawal from its Custodial Account pursuant to such subclauses (i), (ii), (iii), (iv) and (v).Prior to making any withdrawal from its Custodial Account pursuant to subclause (ii), the related Servicer shall deliver to the Master Servicer an Officer’s Certificate of a Servicing Officer indicating the amount of any previous Advance determined by the Servicer to be a Nonrecoverable Advance and identifying the related Mortgage Loans(s), and their respective portions of such Nonrecoverable Advance. (b)The Securities Administrator shall withdraw funds from the Distribution Account for distributions to Certificateholders in the manner specified in this Agreement (and to withhold from the amounts so withdrawn, the amount of any taxes that it is authorized to withhold pursuant to Section 10.01).In addition, the Securities Administrator may from time to time make withdrawals from the Distribution Account for the following purposes: (i)to pay all costs and expenses described in clause (e) of the definition of “Available Funds”; (ii)(x) for so long as Wells Fargo Bank, National Association is the Master Servicer and the Securities Administrator, to pay to the Master Servicer the investment earnings on the Distribution Account as its compensation for the related Distribution Date and (y) thereafter, concurrently, to the Master Servicer and the Securities Administrator, the Master Servicer Compensation and the Securities Administrator Compensation, respectively; 75 (iii)to withdraw and return to the Master Servicer any amount deposited in the Distribution Account and not required to be deposited therein; and (iv)to clear and terminate the Distribution Account upon termination of the Agreement pursuant to Section 7.01 hereof. (v)[Reserved]. Section 4.03.Depositable and Exchangeable Certificates. (a)On the Closing Date, there is hereby established a separate trust (the “ES Trust”), which shall be a Grantor Trust for federal income tax purposes.The ES Trust shall be maintained by the Securities Administrator, on behalf of the Trustee, for the benefit of the Holders of the Certificates.The assets of the ES Trust shall consist of the uncertificated Master REMIC Interests, which have been placed in the ES Trust through the efforts of the Underwriter.The uncertificated Master REMIC Interests in the ES Trust shall be held by the Securities Administrator, on behalf of the Trustee.On the Closing Date, the ES Trust shall issue the several Classes of Certificates. Each Class of Exchangeable Certificates shall be issued on the Closing Date with the respective Class Principal Balance or Notional Amount set forth for such Class on Exhibit A heretod.Upon the sale of the Certificates on the Closing Date, the Exchangeable Certificates shall be placed with the Securities Administrator, on behalf of the Trustee, through the efforts of the Underwriter to be held to facilitate the exchange of Depositable and Exchangeable Certificates on and after the Closing Date.Among the Depositable and Exchangeable Certificates, the beneficial interest of the uncertificated Master REMIC Interests shall be represented by the related Depositable Certificates until such Depositable Certificates have been exchanged for Exchangeable Certificates, at which time, such Exchangeable Certificates shall represent those uncertificated Master REMIC Interests. On or before the Closing Date, the Securities Administrator shall either (i) open the Exchangeable Certificates Distribution Account, (ii) in lieu of maintaining any such account or accounts, maintain the Exchangeable Certificates Distribution Account by means of appropriate entries on its books and records designating all amounts credited thereto in respect of the Depositable Certificates and all investments of any such amounts as being held by it in its capacity as Securities Administrator for the benefit of the Holders of the Certificates or (iii) maintain the Exchangeable Certificates Distribution Account in the form of any combination of accounts or book entries described in clauses (i) and (ii) above.Any manner or manners in which the Exchangeable Certificates Distribution Account is maintained may at any time be changed without notice to, or the approval of Holders of, the Certificates so long as funds held in the ES Trust by, or for the account of, the Securities Administrator shall at all times be identified.To the extent that the Exchangeable Certificates Distribution Account is maintained by the
